Exhibit 10.1

   

 

EXECUTION VERSION

  

CF REAL ESTATE FINANCE HOLDINGS, L.P.

AMENDED AND RESTATED

AGREEMENT

OF

LIMITED PARTNERSHIP

THE EQUITY INTERESTS IN THE PARTNERSHIP ISSUED PURSUANT TO THIS AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED,
AND ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS, OR UNLESS AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE. SUCH EQUITY INTERESTS ARE SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS      1     Section 1.1    Definitions      1   ARTICLE II
FORMATION OF LIMITED PARTNERSHIP      10     Section 2.1    Organization      10
    Section 2.2    Partnership Name      10     Section 2.3    Purposes and
Business      10     Section 2.4    Principal Business Office, Registered Office
and Registered Agent      10     Section 2.5    Qualification in Other
Jurisdictions      11     Section 2.6    Powers      11   ARTICLE III BOOKS AND
RECORDS, TAX ELECTIONS AND REPORTS      11     Section 3.1    Books and Accounts
     11     Section 3.2    Records Available      11     Section 3.3   
Financial Statements      11     Section 3.4    Tax Information      12    
Section 3.5    Reliance on Accountants      12     Section 3.6    Tax Matters
Partner; Certain Expenses      12     Section 3.7    Fiscal Year      13    
Section 3.8    Partnership Classification      13     Section 3.9    Safe Harbor
Election      13     Section 3.10    Tax Acknowledgments      13    
Section 3.11    Partner Representations      13   ARTICLE IV PARTNERS;
PARTNERSHIP INTERESTS      14     Section 4.1    Partners      14    
Section 4.2    Partnership Interests      14     Section 4.3    Requirements for
Admission as Limited Partner      15     Section 4.4    Partner Withdrawal
Rights      15   ARTICLE V CAPITAL ACCOUNTS AND ALLOCATIONS      15    
Section 5.1    Capital Accounts      15     Section 5.2    Allocation of Net
Profits and Net Losses      16     Section 5.3    Allocations in Respect of
Section 704(c) Property      18     Section 5.4    Minimum Gain Chargebacks and
Non-Recourse Deductions      18     Section 5.5    Qualified Income Offset     
19     Section 5.6    Reserved      19     Section 5.7    Loss Limitation     
19     Section 5.8    Code Section 704(b) Compliance      19     Section 5.9   
Corresponding Allocations of Taxable Income and Loss      19     Section 5.10   
Allocation Conventions      20  

 

i



--------------------------------------------------------------------------------

ARTICLE VI DISTRIBUTIONS    20   Section 6.1    Distributions    20  
Section 6.2    Distributions Upon an Extraordinary Transaction or Liquidation   
20   Section 6.3    Withholding and Other Tax Liabilities    21   Section 6.4   
Tax Distributions    21   Section 6.5    Limitations on Distributions    22
ARTICLE VII MANAGEMENT    22   Section 7.1    Management by the General Partner
   22   Section 7.2    Role and Voting Rights of Limited Partners; Authority of
Partners    23   Section 7.3    Removal and Replacement of the General Partner.
   23   Section 7.4    Expense Reimbursement    24   Section 7.5    Affiliated
Transactions    24 ARTICLE VIII INDEMNIFICATION AND EXCULPATION    24  
Section 8.1    Exculpation    24   Section 8.2    Indemnification    25  
Section 8.3    Insurance    26   Section 8.4    Subrogation    26   Section 8.5
   No Duplication of Payments    27   Section 8.6    Survival    27 ARTICLE IX
TRANSFERS OF EQUITY INTERESTS    27   Section 9.1    Transfers of Equity
Interests Generally Prohibited    27   Section 9.2    Permitted Transfers    27
  Section 9.3    Admission as a Partner upon Transfer    28   Section 9.4   
Transfer of Units and Capital with the Transfer of an Interest    28  
Section 9.5    Redemption    28   Section 9.6    Legend    29   Section 9.7   
Effect of Transfer Not in Compliance with this Article    30 ARTICLE X LIMITED
LIABILITY OF THE LIMITED PARTNERS    30   Section 10.1    Limited Liability   
30 ARTICLE XI DURATION AND TERMINATION OF THE PARTNERSHIP    30   Section 11.1
   Duration    30   Section 11.2    Bankruptcy of a Partner    30   Section 11.3
   Events of Dissolution; Termination of the Partnership    30 ARTICLE XII
LIQUIDATION OF THE PARTNERSHIP    31   Section 12.1    General    31  
Section 12.2    Priority on Liquidation; Distributions    31   Section 12.3   
Source of Distributions    32   Section 12.4    Statements on Termination    32
  Section 12.5    Deficit Restoration    32   Section 12.6    Reconstitution   
32 ARTICLE XIII POWER OF ATTORNEY    32   Section 13.1    General    32  
Section 13.2    Survival of Power of Attorney    33   Section 13.3    Written
Confirmation of Power of Attorney    33

 

ii



--------------------------------------------------------------------------------

ARTICLE XIV MISCELLANEOUS    33   Section 14.1    Further Assurances    33  
Section 14.2    Successors and Assigns    33   Section 14.3    Governing Law   
33   Section 14.4    Confidentiality    33   Section 14.5    Severability    34
  Section 14.6    Counterparts    34   Section 14.7    Entire Agreement    34  
Section 14.8    Amendment; Waiver    34   Section 14.9    Construction    34  
Section 14.10    Force Majeure    34   Section 14.11    Opportunity; Duties   
35   Section 14.12    Notices    36   Section 14.13    No Right of Partition for
Redemption    36   Section 14.14    Third-Party Beneficiaries    36  
Section 14.15    Choice of Forum, Appointment of Agent and Consent to Service of
Process    36   Section 14.16    UCC Treatment of Units    37

Schedules and Exhibits:

 

 

Schedule A

  

List of Partners

 

 

iii



--------------------------------------------------------------------------------

CF REAL ESTATE FINANCE HOLDINGS, L.P.

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

This AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (as further amended
or restated from time to time, this “Agreement”) of CF Real Estate Finance
Holdings, L.P., a Delaware limited partnership (the “Partnership”), is entered
into as of September 8, 2017, by and among CF Real Estate Finance Holdings GP,
LLC, a Delaware limited liability company, as the general partner (the “General
Partner”), those persons and entities listed on Schedule A hereto as limited
partners (those limited partners listed on Schedule A hereto and those limited
partners subsequently admitted pursuant to the terms of this Agreement, together
with their respective permitted successors and assigns, collectively, the
“Limited Partners”).

W I T N E S S E T H:

WHEREAS, the Partnership was formed as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act (as in effect from time to time, the
“Act”) by the filing of a Certificate of Limited Partnership with the Office of
the Secretary of State of the State of Delaware on July 10, 2017 (as it may be
further amended or restated from time to time, the “Certificate”);

WHEREAS, on July 10, 2017, the General Partner and Cantor Commercial Real Estate
Investor, L.P., a Delaware limited partnership, as a limited partner of the
Partnership, entered into a Limited Partnership Agreement of the Partnership
(the “Prior Agreement”);

WHEREAS, on July 17, 2017, the Partnership, the General Partner, Cantor, BGC
Partners and BGC Partners, L.P. entered into a Transaction Agreement (the
“Transaction Agreement”), pursuant to which (a) BGC Partners or its designated
Subsidiary agreed to purchase and acquire from the Partnership newly issued
Series A Units, with the rights and privileges as set forth in this Agreement,
in exchange for $100 million in cash, and (b) Cantor or its designated
Subsidiary agreed to purchase and acquire from the Partnership newly issued
Series B Units, with the rights and privileges as set forth in this Agreement,
in exchange for $266.67 million in cash or non-cash assets (collectively, the
“Investment”);

WHEREAS, upon execution of this Agreement, and concurrently with the Investment,
the Partnership shall issue to Cantor or another member of the Cantor Group 100%
of the Special Voting Limited Partnership Interest, with the rights and
privileges as set forth in this Agreement (the “Special Voting Limited
Partnership Issuance”); and

WHEREAS, the execution of this Agreement (which amends and restates the Prior
Agreement in its entirety) shall effect the Investment and the Special Voting
Limited Partnership Issuance, and shall set forth the rights, privileges and
obligations of the Partners in respect of the Partnership;

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained and intending to be legally bound hereby, the Partners agree that the
Prior Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth or referred to as follows:



--------------------------------------------------------------------------------

“40 Act” means the Investment Company Act of 1940, as amended.

“Act” has the meaning set forth in the recitals hereto.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account after giving effect
to the following adjustments: (a) credit to such Capital Account (i) any amounts
that such Partner is deemed to be obligated to restore pursuant to the
penultimate sentences in Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5) and (ii) any amounts such Partner is obligated to restore pursuant
to any provision of this Agreement or under applicable law, and (b) debit to
such Capital Account the adjustments, allocations and distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The
foregoing definition of “Adjusted Capital Account Deficit” is intended to comply
with the “alternate test of economic effect” provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Adjusted Taxable Income” means, with respect to each Partner for a Fiscal Year,
(a) the cumulative U.S. federal taxable income allocated to such Partner with
respect to its Units for such Fiscal Year, less (b) any losses from prior Fiscal
Years to the extent such prior losses are of a character that would permit such
losses to be deducted against the U.S. federal taxable income of such Partner
for the current Fiscal Year and have not been previously taken into account
pursuant to this clause (b).

“Affiliate” means, with respect to any Person as of a particular time, any other
Person that as of such time directly or indirectly, through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
such first Person; provided that, for purposes of this Agreement, members of the
BGC Partners Group and the Newmark Group shall not be considered Affiliates of
any of the members of the Cantor Group, and members of the Cantor Group shall
not be considered Affiliates of any of the members of the BGC Partners Group or
the Newmark Group.

“Aggregate Investment Amount” means, as of any time, the sum of (a) the BGC
Investment Amount as of such time and (b) the CF Investment Amount as of such
time.

“Agreement” has the meaning set forth in the Introduction hereto.

“Applicable Tax Rate” means, with respect to each Partner for each Fiscal Year
(or each Fiscal Quarter of a Fiscal Year), the highest combined marginal
statutory U.S. federal, state and local income, franchise and branch profit tax
rate (taking into account the deductibility of state and local income taxes for
federal income tax purposes and the creditability or deductibility of foreign
income taxes for federal income tax purposes) applicable to such Partner on
income of the same character and source as the income allocated to such Partner
pursuant to Article V for such Fiscal Year (or Fiscal Quarter), as determined by
the General Partner in its discretion; provided, that in the case of a Partner
that is a partnership, grantor trust, or other pass-through entity for U.S.
federal income tax purposes, such tax rate applicable to such Partner for
purposes of determining the Applicable Tax Rate shall be the weighted average of
the tax rates of such Partner’s members, grantor-owners or other beneficial
owners (weighted in proportion to their relative economic interests in such
Partner), as determined by the General Partner in its discretion; provided,
further, that if any such member, grantor-owner or other beneficial owner of
such Partner is itself a partnership, grantor trust or other pass-through
entity, similar principles shall be applied by the General Partner in its
discretion to determine the tax rate of such member, grantor-owner or other
beneficial owner.

 

2



--------------------------------------------------------------------------------

“Available Cash” means, with respect to any Distribution Period:

 

  (a) the sum of: (i) all cash and cash equivalents of the Partnership on hand
at the end of such Distribution Period; and (ii) if the General Partner so
determines in its sole discretion, all or any portion of additional cash and
cash equivalents of the Partnership on hand on the date of determination of
Available Cash with respect to such Distribution Period resulting from
borrowings made subsequent to the end of such Distribution Period; less

 

  (b) the amount of any cash reserves established by the General Partner for the
Partnership or any of its Subsidiaries on the date of determination of Available
Cash with respect to such Distribution Period, to (i) provide for the proper
conduct of the business of the Partnership or any of its Subsidiaries (including
reserves for working capital, operating expenses, future capital expenditures,
potential acquisitions and for anticipated future credit needs of the
Partnership or any of its Subsidiaries); or (ii) comply with applicable law or
any loan agreement, security agreement, mortgage, debt instrument or other
agreement or obligation to which the Partnership or any of its Subsidiaries is a
party or by which it is bound or its assets are subject (it being understood
that disbursements made by the Partnership or its Subsidiaries or cash reserves
established, increased or reduced after the end of such Distribution Period but
on or before the date of determination of Available Cash with respect to such
Distribution Period shall, if the General Partner so determines, be deemed to
have been made, established, increased or reduced, for purposes of determining
Available Cash, within such Distribution Period).

“BGC Investment Amount” means initially $100 million, as adjusted upward and
downward after the Closing Date by the same amount that the Capital Accounts of
the Limited Partners that are holders of Series A Units are collectively
adjusted (including the allocation of Net Profits, allocation of Net Losses and
any Distribution).

“BGC Investment Percentage” means, as of any time, the percentage obtained by
dividing (a) the BGC Investment Amount as of such time, by (b) the Aggregate
Investment Amount as of such time.

“BGC Partners” means BGC Partners, Inc., a Delaware corporation.

“BGC Partners Group” means BGC Partners and its Subsidiaries (other than any
member of the Partnership Group).

“BGC Preferred Return Amount” means, with respect to any taxable year (or other
taxable period), five percent (5%) per annum of the BGC Investment Amount as of
the end of such taxable year (or other taxable period) (it being understood that
(a) for purposes of calculating five percent (5%) per annum of the BGC
Investment Amount as of the end of such taxable year (or other taxable period),
the BGC Investment Amount shall not include any amounts of Net Profits (or items
thereof) or Net Losses (or item thereof) previously allocated pursuant to
Section 5.2 for such taxable year (or other taxable period), and (b) for any
taxable period that is less than a taxable year, such five percent (5%) per
annum rate shall be proportionately reduced to reflect the proportion of a
taxable year represented by such taxable period).

“BGC Shortfall Amount” has the meaning set forth in Section 5.2(a)(iii).

“Cantor” means Cantor Fitzgerald, L.P., a Delaware limited partnership.

“Cantor Group” means Cantor and its Subsidiaries (other than any member of the
BGC Partners Group or any member of the Partnership Group).

 

3



--------------------------------------------------------------------------------

“Capital Account” has the meaning set forth in Section 5.1(a).

“Capital Contribution” means, as to each Partner, the amount actually
contributed in cash or other assets or deemed to have been contributed under the
terms of this Agreement to the Partnership by such Partner as of the time the
determination is made.

“Certificate” has the meaning set forth in the recitals hereto.

“CF Investment Amount” means initially $266.67 million, as adjusted upward and
downward after the Closing Date by the same amount that the Capital Accounts of
the Limited Partners that are holders of Series B Units are collectively
adjusted (including the allocation of Net Profits, allocation of Net Losses and
any Distribution).

“CF Investment Percentage” means, as of any time, the percentage obtained by
dividing (a) the CF Investment Amount as of such time, by (b) the Aggregate
Investment Amount as of such time.

“CF Preferred Return Amount” means, with respect to any taxable year (or other
taxable period), five percent (5%) per annum of the CF Investment Amount as of
the end of such taxable year (or other taxable period) (it being understood that
(a) for purposes of calculating five percent (5%) per annum of the CF Investment
Amount as of the end of such taxable year (or other taxable period), the CF
Investment Amount shall not include any amounts of Net Profits (or items
thereof) or Net Losses (or item thereof) previously allocated pursuant to
Section 5.2 for such taxable year (or other taxable period), and (b) for any
taxable period that is less than a taxable year, such five percent (5%) per
annum rate shall be proportionately reduced to reflect the proportion of a
taxable year represented by such taxable period).

“CF Shortfall Amount” has the meaning set forth in Section 5.2(a)(v).

“Change of Control Transaction” means one or a series of related transactions as
a result of which (a) Cantor and its Affiliates, taken together, cease to own at
least fifty percent (50%) of the voting equity interests of the General Partner
or (b) any Person (other than Cantor and its Affiliates) acquires (including by
means of a merger, consolidation or otherwise) Units representing a greater than
fifty percent (50%) interest in the capital or profits of the Partnership
immediately prior to such transaction or series of related transactions.

“Closing Date” means September 8, 2017.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Confidential Information” has the meaning set forth in Section 14.4.

“Control” means the possession, directly or indirectly, of the power, alone or
together with others, to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in any of the
Partnership’s lines of business, is of practical advantage to the Partnership
and is one in which the Partnership has an interest or a reasonable expectancy,
and in which, by embracing the opportunities, the self-interest of a member of
the BGC Partners Group, a member of the Cantor Group, the General Partner or
their respective Representatives will be brought into conflict with the
Partnership’s self-interest.

 

4



--------------------------------------------------------------------------------

“DGCL” has the meaning set forth in Section 8.2(a).

“Distribution” has the meaning set forth in Section 6.1(a).

“Distribution Period” means each fiscal year of the Partnership, unless
otherwise determined by the General Partner; provided that the first
Distribution Period shall commence on the Closing Date and end on the last day
of the fiscal year in which the Closing Date occurs (unless otherwise determined
by the General Partner).

“ECI” has the meaning set forth in Section 3.10.

“Equity Interest” means, with respect to any Partner, the entire right, title
and interest of such Partner in the Partnership and any appurtenant rights,
including any voting or approval rights and any right or obligation to
contribute capital to the Partnership.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Adjusted Taxable Income” means, with respect to each Partner for a
Fiscal Year (or a Fiscal Quarter), (a) the cumulative estimated U.S. federal
taxable income allocated (or allocable) to such Partner with respect to its
Units for such Fiscal Year (or the portion of the Fiscal Year ending with the
end of such Fiscal Quarter), less (b) any losses from prior Fiscal Years to the
extent such prior losses are of a character that would permit such losses to be
deducted against the U.S. federal taxable income of such Partner for such Fiscal
Year (or the portion of the Fiscal Year ending with the end of such Fiscal
Quarter) and have not been previously taken into account pursuant to this clause
(b).

“Estimated Tax Due Date” means the 15th date of each of April, June, September
and December.

“Extraordinary Transaction” means (a) an Initial Public Offering, (b) a sale of
all or substantially all of the assets of the Partnership Group outside the
ordinary course of business or (c) a Change of Control Transaction.

“Fiscal Quarter” means each of the four (4) three (3)-month periods into which
the Fiscal Year can be divided, which, unless the Fiscal Year is changed
otherwise pursuant to Section 3.7 and the Code, shall be the three (3)-month
periods beginning on January 1, April 1, July 1 and October 1 of each Fiscal
Year.

“Fiscal Year” has the meaning set forth in Section 3.7.

“GAAP” has the meaning set forth in Section 3.1.

“General Partner” has the meaning set forth in the Introduction hereto.

“General Partner Unit” means a Unit having the rights and obligations specified
with respect to a “General Partner Unit” in this Agreement.

“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for U.S. federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset at the time of
contribution;

 

5



--------------------------------------------------------------------------------

(b) the Gross Asset Values of all assets of the Partnership may be adjusted to
equal their respective gross fair market values, immediately prior to the
following events:

(i) a capital contribution to the Partnership by a new or existing Partner as
consideration for an interest in the Partnership;

(ii) the distribution by the Partnership to a Partner of the property of the
Partnership as consideration for the redemption of an interest in the
Partnership;

(iii) the grant of an interest in the Partnership as consideration for the
provision of services to or for the benefit of the Partnership by a new or
existing Partner; and

(iv) the liquidation of the Partnership within the meaning of Treasury
Regulations Section 1.704-l(b)(2)(ii)(g); and

(c) the Gross Asset Values of assets of the Partnership distributed to any
Partner shall be the gross fair market values of such assets as reasonably
determined by the General Partner as of the date of distribution.

“Gross Income” means, with respect to any period, the gross income of the
Partnership for U.S. federal income tax purposes computed with the following
adjustments: (a) items of gain, loss and deduction shall be computed based on
the book values of the Partnership’s assets rather than upon the assets’
adjusted bases for U.S. federal income tax purposes; (b) the amount of any
adjustment to the book value of any assets of the Partnership pursuant to Code
Section 743 shall not be taken into account; (c) any tax-exempt income received
by the Partnership shall be deemed for purposes of this Agreement (including for
purposes of calculating Net Profits and Net Losses) to be an item of Gross
Income; and (d) any expenditure of the Partnership described in Code
Section 705(a)(2)(B) and any expenditure considered to be an expenditure
described in Code Section 705(a)(2)(B) pursuant to Treasury Regulations under
Code Section 704(b) shall be treated as a deductible expense; provided that the
General Partner may determine to take into account in calculating Gross Income,
Net Losses or Net Profits (or any items thereof) for any year such items of
income or expense (including charges or reserves) as it deems appropriate or
necessary to more properly reflect the income or loss of the Partnership.

“Gross Percentage Return on Capital” means, for any period, the percentage
calculated by dividing (a) the Net Profits for such period by (b) the Aggregate
Investment Amount as of the end of such period (it being understood that, for
purposes of calculating Gross Percentage Return on Capital for such period, the
Aggregate Investment Amount as of the end of such period shall not include any
amounts of Net Profits (or items thereof) or Net Losses (or item thereof)
allocated pursuant to Section 5.2 for such period).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of assets, and
all other obligations of such Person evidenced by a note, bond, debenture or
similar instrument (but only to the extent disbursed with respect to lines of
credit, credit facilities or similar arrangements that, by their nature, are
drawn upon), (b) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all unreimbursed amounts drawn
thereunder, (c) all capitalized leases, (d) all net payment obligations of such
Person under any rate hedging agreements, and (e) all liabilities of others of
the kinds described in clauses (a) through (d) above that such Person has
guaranteed or, subject to the limitations of the following sentence, that are
secured by a lien to which any assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by such Person or shall
otherwise be such Person’s

 

6



--------------------------------------------------------------------------------

legal liability. If the obligations so secured have not been assumed by such
Person or are not otherwise such Person’s legal liability, then the Indebtedness
attributable to such obligations shall be deemed to be in an amount equal to the
lesser of the full amount of such obligations or the fair market value of the
assets of such Person by which such obligations are secured.

“Initial Public Offering” means an initial underwritten public offering,
pursuant to an effective registration statement under the Securities Act, of
equity securities of the Partnership, any successor to the Partnership by way of
merger, consolidation or otherwise or any Subsidiary of the Partnership or any
Affiliate of the Partnership formed for the purpose of completing such offering.

“Investment” has the meaning set forth is the recitals hereto.

“Limited Partners” has the meaning set forth in the Introduction hereto.

“Limited Partnership Interests” means the Regular Limited Partnership Interests
and the Special Voting Limited Partnership Interests.

“Liquidating Agent” has the meaning set forth in Section 12.1(a).

“Net Losses” means, with respect to any period, the taxable loss of the
Partnership for such period for U.S. federal income tax purposes computed with
the same adjustments that Gross Income is calculated with, but excluding any
item of gross income, gain, deduction or loss, if any, specially allocated to
any Partner pursuant to any provision of Article V other than Section 5.2.
Solely for purposes of determining the Net Losses of the Partnership allocable
to the Partners according to the priorities set forth in Section 5.2(b), the
term “Net Losses” shall refer to the Net Losses, if any, of the Partnership
determined after excluding all items of gross income, gain, loss and deduction
specially allocated under any provision of Article V other than Section 5.2,
even if, prior to excluding all such specially allocated items, the Partnership
earned a Net Profit. Notwithstanding the foregoing, the General Partner may
determine to take into account in calculating Net Losses or Net Profits (or any
items thereof) for any year such items of income or expense (including charges
or reserves) as it deems appropriate or necessary to more properly reflect the
income or loss of the Partnership.

“Net Profits” means, with respect to any period, the taxable income of the
Partnership for such period for U.S. federal income tax purposes computed with
the same adjustments that Gross Income is calculated with, but excluding any
item of gross income, gain, deduction or loss, if any, specially allocated to
any Partner pursuant to any provision of Article V other than Section 5.2.
Solely for purposes of determining the Net Profits of the Partnership allocable
to the Partners according to the priorities set forth in Section 5.2(a), the
term “Net Profits” shall refer to the Net Profits, if any, of the Partnership
determined after excluding all items of gross income, gain, loss and deduction
specially allocated under any provision of Article V other than Section 5.2,
even if, prior to excluding all such specially allocated items, the Partnership
earned a Net Loss. Notwithstanding the foregoing, the General Partner may
determine to take into account in calculating Net Losses or Net Profits (or any
items thereof) for any year such items of income or expense (including charges
or reserves) as it deems appropriate or necessary to more properly reflect the
income or loss of the Partnership.

“Newmark” means NRE Delaware, Inc., a Delaware corporation (as such name may be
amended from time to time).

“Newmark Group” means Newmark and its Subsidiaries (other than any member of the
Partnership Group).

 

7



--------------------------------------------------------------------------------

“Newmark Separation” has the meaning set forth in Section 9.2(c).

“Non-recourse deductions” has the meaning set forth in Section 5.4(b).

“Partner” means each of the General Partner and the Limited Partners.

“Partner Minimum Gain” has the meaning set forth in Section 5.4(c).

“Partner Non-recourse Debt” has the meaning set forth in Section 5.4(b).

“Partner Non-recourse deductions” has the meaning set forth in Section 5.4(b).

“Partnership” has the meaning set forth in the Introduction hereto.

“Partnership Group” means the Partnership and its Subsidiaries.

“Person” means a corporation, association, retirement system, international
organization, joint venture, partnership, limited liability company, trust or
individual.

“Prior Agreement” has the meaning set forth in the recitals hereto.

“proceeding” has the meaning set forth in Section 8.2(a).

“Profits Interest” has the meaning set forth in Section 3.9.

“Proposed Rules” has the meaning set forth in Section 3.9.

“Quarterly Tax Distribution” has the meaning set forth in Section 6.4(a).

“Quarterly Tax Distribution Amount” means, with respect to each Partner for each
Fiscal Quarter of a Fiscal Year, an amount equal to (a) the excess of (i) the
product of (A) such Partner’s Estimated Adjusted Taxable Income for the portion
of such Fiscal Year ending with the end of such Fiscal Quarter (which portion
shall be the entire Fiscal Year in the case of the fourth Fiscal Quarter of such
Fiscal Year) and (B) such Partner’s Applicable Tax Rate over (ii) the aggregate
amount of all prior Quarterly Tax Distributions made to such Partner with
respect to such Fiscal Year pursuant to Section 6.4(a), less (b) the lesser of
(i) the amount of the excess described in clause (a) above and (ii) the sum of
the aggregate amount of all prior distributions made in such Fiscal Year
pursuant to Section 6.1 or Section 6.2 (other than any distributions made
pursuant to Section 6.4(a) or Section 6.4(b) that are, pursuant to
Section 6.4(c), treated as distributions made pursuant to Section 6.1 or
Section 6.2).

“Regular Limited Partner” means any Person who has acquired a Regular Limited
Partnership Interest pursuant to and in compliance with this Agreement and who
shall have been admitted to the Partnership as a Regular Limited Partner in
accordance with this Agreement and shall not have ceased to be a Regular Limited
Partner under the terms of this Agreement.

“Regular Limited Partnership Interest” means, with respect to any Regular
Limited Partner, such Partner’s Units designated under “Regular Limited
Partners” on Schedule A hereto in accordance with this Agreement and rights and
obligations with respect to the Partnership pursuant to this Agreement and
applicable law by virtue of such Partner holding such Units.

 

8



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, the Affiliates, directors,
officers, employees, general partners, agents, accountants, managing member,
employees, counsel and other advisors and representatives of such Person;
provided that, for purposes of this Agreement, members of the Cantor Group shall
not be considered Representatives of any of the members of the BGC Partners
Group or the Newmark Group, and members of the BGC Partners Group and the
Newmark Group shall not be considered Representatives of any of the members of
the Cantor Group.

“Safe Harbor Election” has the meaning set forth in Section 3.9.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Series A Unit” means a Unit having the rights and obligations specified with
respect to a “Series A Unit” in this Agreement.

“Series B Unit” means a Unit having the rights and obligations specified with
respect to a “Series B Unit” in this Agreement.

“Special Voting Limited Partner” means any Person who has acquired a Special
Voting Limited Partnership Interest pursuant to and in compliance with this
Agreement and who shall have been admitted to the Partnership as a Special
Voting Limited Partner in accordance with this Agreement and shall not have
ceased to be a Special Voting Limited Partner under the terms of this Agreement.

“Special Voting Limited Partnership Interest” means, with respect to any Special
Voting Limited Partner, such Partner’s Units designated under “Special Voting
Limited Partner” on Schedule A hereto in accordance with this Agreement and
rights and obligations with respect to the Partnership pursuant to this
Agreement and applicable law by virtue of such Partner holding such Units.

“Special Voting Limited Partnership Issuance” has the meaning set forth in the
recitals hereto.

“Special Voting Limited Partnership Units” means a Unit having the rights and
obligations specified with respect to a “Special Voting Limited Partnership
Unit” in this Agreement, including the right to remove and replace the general
partner of the Partnership in accordance with Section 7.3.

“Subscription Agreement” has the meaning set forth in Section 4.3.

“Subsidiary” means, with respect to any Person, any other Person of which fifty
percent (50%) or more of the voting power of the outstanding voting equity
securities or fifty percent (50%) or more of the outstanding economic equity
interest is held, directly or indirectly, by such Person.

“TMP” has the meaning set forth in Section 3.6(a).

“Transaction Agreement” has the meaning set forth in the recitals hereto.

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition of all or any part of an Equity
Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Treasury Regulations” means the regulations promulgated under the Code, as such
regulations may be amended from time to time.

“UBTI” has the meaning set forth in Section 3.10.

 

9



--------------------------------------------------------------------------------

“Unit” means a unit representing a fractional part of the Equity Interests of
all of the Partners and shall include all types and classes and/or series of
Units; provided that any type, class or series of Unit shall have the
designations, preferences and/or special rights set forth in this Agreement and
the Equity Interests represented by such type or class or series of Unit shall
be determined in accordance with such designations, preferences and/or special
rights.

“Withholding Payment” has the meaning set forth in Section 6.3(a).

“Year End Tax Distribution Amount” means, with respect to each Partner for each
Fiscal Year, an amount equal to (a) the excess of (i) the product of (A) such
Partner’s Adjusted Taxable Income for such Fiscal Year and (B) such Partner’s
Applicable Tax Rate, over (ii) the aggregate amount of all prior Quarterly Tax
Distributions made to such Partner with respect to such Fiscal Year pursuant to
Section 6.4(a), less (b) the lesser of (i) the amount of the excess described in
clause (a) above and (ii) the aggregate amount of all prior distributions made
in such Fiscal Year to such Partner pursuant to Section 6.1 or Section 6.2
(other than any distributions made pursuant to Section 6.4(a) or Section 6.4(b)
that are, pursuant to Section 6.4(c), treated as distributions made pursuant to
Section 6.1 or Section 6.2).

ARTICLE II

FORMATION OF LIMITED PARTNERSHIP

Section 2.1 Organization. The Partnership was formed by the filing of the
Certificate with the Secretary of State of the State of Delaware on July 10,
2017. The rights, powers, duties, obligations and liabilities of the Partners
shall be determined pursuant to the Act and this Agreement. To the extent that
the rights, powers, duties, obligations and liabilities of any Partner are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control. The General Partner shall deliver a copy of the Certificate and
any amendment thereto to any Partner who so requests.

Section 2.2 Partnership Name. The name of the Partnership shall be “CF Real
Estate Finance Holdings, L.P.” or any other name selected by the General
Partner.

Section 2.3 Purposes and Business. The Partnership is formed for the purpose of
conducting any acts or activities (including investments) in any real estate
related business or asset-backed securities related business (including any
financing, capital markets or trading activities related or ancillary thereto,
including mortgages) or any extensions thereof and ancillary activities thereto,
and engaging in any and all activities necessary or incidental to the foregoing.

Section 2.4 Principal Business Office, Registered Office and Registered Agent.
The principal business office of the Partnership shall be located at c/o Cantor
Fitzgerald, L.P., 110 East 59th Street, New York, NY 10022. The principal
business office of the Partnership may be changed from time to time by the
General Partner. The registered office of the Partnership in the State of
Delaware shall be c/o Corporation Service Company, 251 Little Falls Dr.,
Wilmington, New Castle County, Delaware 19808. The name and address of the
registered agent for service of process on the Partnership pursuant to the Act
shall be Corporation Service Company, 251 Little Falls Dr., Wilmington, New
Castle County, Delaware 19808. The registered agent and registered office of the
Partnership may be changed by the General Partner from time to time. The General
Partner shall promptly notify the Limited Partners of any such change.

 

10



--------------------------------------------------------------------------------

Section 2.5 Qualification in Other Jurisdictions. The General Partner may cause
the Partnership to be qualified or registered under applicable laws in such
states as the General Partner determines appropriate in its sole and absolute
discretion to avoid any material adverse effect on the business of the
Partnership and shall be authorized to execute, deliver and file any
certificates and documents necessary to effect such qualification or
registration, including the appointment of agents for service of process in such
jurisdictions.

Section 2.6 Powers. In furtherance of its purposes set forth in Section 2.3, but
subject to all of the provisions of this Agreement, the Partnership shall have
and may exercise all of the powers and rights which can be conferred upon
limited partnerships formed pursuant to the Act.

ARTICLE III

BOOKS AND RECORDS, TAX ELECTIONS AND REPORTS

Section 3.1 Books and Accounts. Complete and accurate books and accounts shall
be kept and maintained for the Partnership by the General Partner at the office
of the Partnership. Such books and accounts shall be kept in accordance with
U.S. generally accepted accounting principles (“GAAP”) consistently applied,
including, to the extent applicable, fair value accounting under ASC-820
(formerly referred to as FASB 157), the provisions of Article V and on such
other basis, if any, as the General Partner determines is appropriate to
properly reflect the operations of the Partnership. Each Limited Partner or its
duly authorized representative may, at its own expense, during ordinary business
hours and upon reasonable prior written notice to the General Partner, have
access to and inspect such books and accounts for any purpose reasonably related
to such Partner’s interest as a Partner of the Partnership.

Section 3.2 Records Available. The Partnership shall at all times keep or cause
to be kept true and complete records and books of account, which records and
books shall be maintained in accordance with GAAP. Such records and books of
account shall be kept at the principal place of business of the Partnership by
the General Partner. The Limited Partners shall have the right to gain access to
all such records and books of account (including schedules thereto) for
inspection and view (during ordinary business hours and upon reasonable prior
written notice to the General Partner) for any purpose reasonably related to
their Equity Interests.

Section 3.3 Financial Statements. The Partnership’s auditors shall be an
independent accounting firm of international reputation to be appointed from
time to time by the General Partner. The Partnership’s auditors shall be
entitled to receive promptly such information, accounts and explanations from
the General Partner and each Partner that they deem reasonably necessary to
carry out their duties. The Partners shall provide such financial, tax and other
information to the Partnership as may be reasonably necessary and appropriate to
carry out the purposes of the Partnership. The Partnership shall use its
reasonable efforts to prepare, or cause to be prepared, financial statements for
the Partnership, prepared in accordance with GAAP, for each Fiscal Year, and any
other financial statements reasonably requested by the holders of a majority of
the outstanding Series A Units or the holders of a majority of the outstanding
Series B Units. No later than one-hundred and ten (110) days after the end of
each Fiscal Year, the General Partner shall furnish to the holders of a majority
of the outstanding Series A Units and the holders of a majority of the
outstanding Series B Units (or to such former Partner’s legal representative, as
applicable) the following items: (a) a balance sheet of the Partnership as of
the end of the Fiscal Year; (b) statements of operations of the Partnership as
of the end of the Fiscal Year; and (c) a statement of the Partners’ equity
interests in the Partnership and cash flow for such Fiscal Year, in each case,
prepared in accordance with GAAP together with the auditors’ report thereon
indicating that the audit was performed in accordance with GAAP. No later than
forty (40) days after the end of each Fiscal Quarter, the General Partner shall
furnish to the holders of a majority of the outstanding Series A Units and the
holders of a majority of the outstanding Series B Units an unaudited balance
sheet, an unaudited statement of operations and an unaudited statement of cash
flow of the Partnership as of the end of such Fiscal Quarter.

 

11



--------------------------------------------------------------------------------

Section 3.4 Tax Information. The General Partner shall use commercially
reasonable efforts to prepare and mail, deliver by fax, email or other
electronic means or otherwise make available to each Limited Partner (and each
other Person that was a Limited Partner during such Fiscal Year or its legal
representatives) within one hundred eighty (180) days after the end of each
Fiscal Year, or as soon as practicable thereafter, U.S. Internal Revenue Service
Schedule K-1, “Partner’s Share of Income, Deductions, Credits, etc.”, or any
successor schedule or form, for such Person.

Section 3.5 Reliance on Accountants. All decisions as to accounting matters,
except as specifically provided to the contrary herein, shall be made by the
General Partner, to the extent consistent with the terms of this Agreement, in
accordance with GAAP and procedures applied in a consistent manner. The General
Partner may in good faith rely upon the advice of the Partnership’s accountants
as to whether such decisions are in accordance with GAAP and procedures applied
in a consistent manner.

Section 3.6 Tax Matters Partner; Certain Expenses.

(a) The General Partner shall designate an entity to serve as (i) the tax
matters partner as defined in Code Section 6231(a)(7) prior to the amendment by
the Bipartisan Budget Act of 2015 and (ii) the partnership representative as
defined in Code Section 6223(a) (the tax matters partner or the partnership
representative, as applicable, the “TMP”) with respect to operations conducted
by the Partnership pursuant to this Agreement. The initial TMP shall be Cantor
Commercial Real Estate Investor, L.P. The Partnership shall make such elections
pursuant to the provisions of the Code, enter into such settlement agreements or
closing agreements, and conduct and settle any audits or other tax proceedings
in such a manner as the TMP deems appropriate; provided that, in the case of any
such election, agreement or audit or other tax proceeding that is material, no
such election shall be made, no such agreement shall be entered into and no such
audit or other tax proceeding shall be settled, without the consent of the
holders of a majority of the outstanding Series A Units or the holders of a
majority of the outstanding Series B Units (such consent not to be unreasonably
withheld, delayed or conditioned) if such election or agreement would adversely
and disproportionately affect the holders of the Series A Units relative to the
holders of the Series B Units or would adversely and disproportionately affect
the holders of the Series B Units relative to the holders of Series A Units,
respectively. The TMP may engage one or more tax advisors.

(b) The Partnership shall indemnify and reimburse the TMP for all expenses,
including legal and accounting fees, claims, liabilities, losses and damages
incurred by the TMP in connection with any administrative or judicial proceeding
with respect to the tax liability of the Partners, in connection with any audit
of the Partnership’s U.S. federal income tax returns, or otherwise in connection
with the performance of any of its duties hereunder, except to the extent such
expenses, claims, liabilities, losses and damages are determined in a judgment
by a court of competent jurisdiction to have been attributable to the TMP’s
fraud, gross negligence or willful misconduct. The payment of all such expenses
that are then due and payable and to which the indemnification applies, shall be
made before any distributions pursuant to Article VI. The taking of any action
and the incurring of any expense by the TMP in connection with any such
proceeding or audit, or otherwise in connection with the performance of any of
its duties hereunder, except to the extent required by law and subject to
Section 3.6(a), is a matter within the sole and absolute discretion of the TMP
and the provisions on limitations of liability of the General Partner and
indemnification set forth in Article VIII shall be fully applicable to the TMP.

 

12



--------------------------------------------------------------------------------

Section 3.7 Fiscal Year. The fiscal year (the “Fiscal Year”) of the Partnership
shall be the same as its taxable year and shall be the period ending on
December 31 of each year, or such other taxable year as the Code may require or
such other period as the General Partner may designate as the taxable year of
the Partnership, consistent with the requirements of the Code.

Section 3.8 Partnership Classification. The Partnership shall not elect to be
treated other than as a partnership for U.S. federal income tax purposes, unless
approved by the General Partner with the consent of the holders of a majority of
the outstanding Series A Units and the holders of a majority of the outstanding
Series B Units (with each such consent not to be unreasonably withheld, delayed
or conditioned).

Section 3.9 Safe Harbor Election. The General Partner is authorized to cause the
Partnership to make an election to value any “profits interest” granted in
consideration for services to the Partnership (a “Profits Interest”), including,
potentially the interests of the General Partner in the Partnership, at
liquidation value (the “Safe Harbor Election”) as the same may be permitted
pursuant to or in accordance with the finally promulgated successor rules to
Proposed Treasury Regulations Section 1.83-3(l) and IRS Notice 2005-43 whether
promulgated in the form of Treasury Regulations, revenue rulings, revenue
procedure notices and/or other IRS guidance (collectively, the “Proposed
Rules”). Any such Safe Harbor Election shall be binding on the Partnership and
on all of the Partners with respect to all transfers of the Profits Interest
thereafter made while a Safe Harbor Election is in effect. Each Partner, by
signing this Agreement or by accepting a transfer of an interest in the
Partnership, agrees to comply with all requirements of the Safe Harbor Election
with respect to the General Partner’s Profits Interest while the Safe Harbor
Election remains effective. The General Partner is authorized, without the
consent of any other Partner, to amend this Agreement as necessary to comply
with the Proposed Rules or any rule, including the allocation provisions of this
Agreement, in order to provide for a Safe Harbor Election and the ability to
maintain or revoke the same, and shall have the authority to execute any such
amendment by and on behalf of each Partner; provided, however, that the General
Partner shall not make any such amendments which could have an adverse and
disproportionate effect on any Partner without the prior written consent of such
Partner. Each Partner agrees to cooperate with the General Partner to perfect
and maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the General Partner.

Section 3.10 Tax Acknowledgments. Each Partner that is a tax-exempt Person in
the United States acknowledges that it is expected to be allocated “unrelated
business taxable income” within the meaning of Sections 511-514 of the Code
(“UBTI”) by the Partnership. Each Partner that is a foreign Person acknowledges
that it is expected to be allocated income that is or is deemed to be
effectively connected with a U.S. trade or business under the Code and the
Treasury Regulations (“ECI”) by the Partnership. Neither the General Partner nor
the Partnership shall be liable for the recognition of any UBTI or ECI by a
Partner with respect to its Equity Interest, and each Partner acknowledges that
some or all of its income and gains from or with respect to the Partnership may
be UBTI or ECI.

Section 3.11 Partner Representations. Each Partner shall furnish the Partnership
with any representations and forms as shall be reasonably needed, including
where such representations and forms are needed due to changes in law made after
the date hereof (a) to assist the Partnership and/or any Subsidiary in
determining the extent of, and in fulfilling, its withholding, reporting or
other tax obligations, (b) as will permit payments or allocations of income made
to or by the Partnership and/or any Subsidiary to be made without withholding or
at a reduced rate of withholding, or (c) in order to reduce the amount of taxes
borne by the Partnership and/or any Subsidiary. In addition, each Partner
(i) represents and warrants that any such information and forms it furnishes
(except with respect to any such information that was provided to such Partner,
or that is based upon incorrect information that was provided to such Partner,
by the Partnership) are and at all times shall be true, correct and complete,
and (ii) agrees to promptly update any such information or forms if at any time
such Partner becomes aware that such previously provided information or forms
are no longer true, correct and complete.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

PARTNERS; PARTNERSHIP INTERESTS

Section 4.1 Partners. The Partnership shall have (a) a General Partner and
(b) one or more Limited Partners (including Regular Limited Partners and Special
Voting Limited Partners). Schedule A sets forth the name and address of the
Partners. Schedule A shall be amended by the General Partner to reflect any
change in the identity or address of the Partners in accordance with this
Agreement. Each Person admitted to the Partnership as a Partner pursuant to this
Agreement shall be a partner of the Partnership until such Person ceases to be a
Partner in accordance with the provisions of this Agreement.

Section 4.2 Partnership Interests

(a) Generally. The Equity Interests of the Partners in the Partnership shall be
divided into two classes: (i) a General Partnership Interest; and (ii) Limited
Partnership Interests (including Regular Limited Partnership Interests and
Special Voting Limited Partnership Interests). The General Partnership Interest
and the Limited Partnership Interests shall consist of, and be issued as, Units
and capital in the Partnership. The Units may be divided into one (1) or more
classes or series, with each class or series having the rights, obligations and
privileges set forth in this Agreement. As of the Closing Date, the Partnership
shall have four (4) series of Units outstanding: the Series A Units and the
Series B Units (which shall be associated with the Regular Limited Partnership
Interests), the Special Voting Limited Partnership Units (which shall be
associated with the Special Voting Limited Partnership Interests) and the
General Partner Units (which shall be associated with General Partnership
Interests). Ownership of a Unit (or any fractional interest thereof) shall not
entitle a Partner to call for a partition or division of any property of the
Partnership or for any accounting. No Partner shall be entitled to receive any
interest on any Capital Contributions to the Partnership. Any Units repurchased
by or otherwise transferred to the Partnership or otherwise forfeited or
cancelled shall be cancelled and thereafter deemed to be authorized but
unissued, and may be subsequently issued as Units for all purposes hereunder in
accordance with this Agreement.

(b) Issuance of Additional Units. The Partnership, without the consent of any
Partner other than the General Partner, is hereby authorized to accept
additional Capital Contributions and to issue additional Units of existing
classes or series or Units of new classes and series of Units; provided that the
Partnership shall not issue (i) additional Special Voting Limited Partnership
Units without the prior written consent of the holders of a majority of the
outstanding Special Voting Limited Partnership Units prior to such issuance; or
(ii) additional General Partner Units without the prior written consent of the
holders of a majority of the outstanding General Partner Units prior to such
issuance; provided, further, that, without the consent of the holders of a
majority of the Series A Units and the holders of a majority of the Series B
Units, the Partnership shall not issue additional Units to the extent such
issuance would materially and negatively affect the existing terms of this
Agreement setting forth the allocation of economic rights between the Series A
Units as a class, on the one hand, and the Series B Units as a class, on the
other hand (excluding any such effect resulting solely from the additional
capital received by the Partnership in connection with the issuance of such
Units). Upon the issuance of any Units in accordance with this Section 4.2(b),
the General Partner is authorized, without the consent of any other Partner, to
amend this Agreement to reflect such issuance, to establish the Units to be
included in each such class or series and to fix the relative rights,
obligations, preferences and limitations of the Units of each such class or
series.

 

14



--------------------------------------------------------------------------------

(c) General Partnership Interest. The Partnership shall have one General
Partnership Interest, which shall be represented by one General Partner Unit.
The General Partner Unit shall be non-economic, and shall not entitle its holder
to any allocation of profits or losses of the Partnership or distributions,
except as otherwise expressly set forth in this Agreement.

(d) Limited Partnership Interests. The Partnership shall have one or more
Limited Partnership Interests. There shall be two types of Limited Partnership
Interests: (i) Regular Limited Partnership Interests; and (ii) Special Voting
Limited Partnership Interests. As of the Closing Date, the Regular Limited
Partnership Interests shall be represented by the Series A Units and the Series
B Units, and the Special Voting Limited Partnership Interests shall be
represented by the Special Voting Limited Partnership Units. Each of the Series
A Units and the Series B Units shall be economic, and shall entitle its holder
to the allocation of profits and losses of the Partnership as described in
Article V of this Agreement and the distributions as described in Article VI of
this Agreement. The Special Voting Limited Partnership Units shall be
non-economic, and shall not entitle its holder to any allocation of profits or
losses of the Partnership or distributions, except as otherwise expressly set
forth in this Agreement.

Section 4.3 Requirements for Admission as Limited Partner. Each Person desiring
to become a Limited Partner shall execute and deliver to the General Partner a
subscription or other agreement, which shall provide, among other things,
certain representations, warranties and covenants required by the Partnership,
and such other documents as shall be deemed appropriate by the General Partner
in its sole and absolute discretion (each such agreement, a “Subscription
Agreement”). Under the Subscription Agreement and such other documents, such
subscriber shall, subject to acceptance of its subscription by the General
Partner, execute and agree to be bound by this Agreement.

Section 4.4 Partner Withdrawal Rights. No Partner shall be permitted to withdraw
profits, gains or capital from the Partnership prior to liquidation without the
prior written approval of the General Partner, which approval may not be
unreasonably withheld.

ARTICLE V

CAPITAL ACCOUNTS AND ALLOCATIONS

Section 5.1 Capital Accounts.

(a) A separate capital account (each, a “Capital Account”) shall be maintained
for each Partner in accordance with the rules of Treasury Regulations
Section 1.704-1(b)(2)(iv), and this Section 5.1 shall be interpreted and applied
in a manner consistent therewith.

(b) The Partnership may adjust the Capital Accounts of the Partners in
accordance with the principles set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership property to
its gross fair market value as of immediately before such times as contemplated
or permitted pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) (and
the Partnership generally shall so adjust the Capital Account of the Partners
unless the General Partner determines otherwise). In the event that the Capital
Accounts of the Partners are so adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership property,
(a) the Capital Accounts of the Partners shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of
depreciation, depletion, amortization and gain or loss, as computed for book
purposes, with respect to such property, (b) the Partners’ distributive shares
of depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such property shall be determined so as to take
account of the variation between the adjusted tax basis and book value of such

 

15



--------------------------------------------------------------------------------

property in the same manner as under Code Section 704(c), and (c) the amount of
upward and/or downward adjustments to the book value of the Partnership property
shall be treated as income, gain, deduction and/or loss for purposes of applying
the allocation provisions of this Article V. In the event that Code
Section 704(c) applies to Partnership property, the Capital Accounts of the
Partners shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain and loss, as computed for book purposes, with respect to
such property.

Section 5.2 Allocation of Net Profits and Net Losses.

(a) Allocation of Net Profits. Except as otherwise provided in Section 5.4 and
Section 5.5, and subject to the other provisions of this Article V, Net Profits
(or items thereof) for any taxable year (or other taxable period) shall be
allocated among the Capital Accounts of the Partners as follows:

(i) First, to the Partners so as to reverse all allocations of Net Losses (or
items thereof) allocated to their respective Capital Accounts for any prior
taxable year (or other prior taxable period) pursuant to Section 5.2(b) (to the
extent not previously reversed pursuant to this Section 5.2(a)(i)), in the
reverse priority of the respective amounts of Net Losses (or items thereof) so
allocated;

(ii) Second, to the Limited Partners that are holders of Series A Units, on a
pro rata basis in accordance with the number of their respective Series A Units,
until such Limited Partners have collectively been allocated for such taxable
year (or other taxable period) pursuant to this Section 5.2(a)(ii) an aggregate
amount equal to the BGC Preferred Return Amount for such taxable year;

(iii) Third, if the aggregate amount of Net Profits (or items thereof) allocated
to the Limited Partners that are holders of Series A Units for all periods prior
to such taxable year (or such other taxable period) pursuant to
Section 5.2(a)(ii) is less than the sum of the BGC Preferred Return Amounts of
each prior taxable year (any such shortfall, the “BGC Shortfall Amount”), to the
Limited Partners that are holders of Series A Units, on a pro rata basis in
accordance with the number of their respective Series A Units, until such
Limited Partners have collectively been allocated pursuant to this
Section 5.2(a)(iii) an aggregate amount equal to the BGC Shortfall Amount;

(iv) Fourth, to the Limited Partners that are holders of Series B Units, on a
pro rata basis in accordance with the number of their respective Series B Units,
until such Limited Partners have collectively been allocated for such taxable
year (or other taxable period) pursuant to this Section 5.2(a)(iv) an aggregate
amount equal to the CF Preferred Return Amount for such taxable year;

(v) Fifth, if the aggregate amount of Net Profits (or items thereof) allocated
to the Limited Partners that are holders of Series B Units for all periods prior
to such taxable year (or such other taxable period) pursuant to
Section 5.2(a)(iv) is less than the sum of the CF Preferred Return Amounts of
each prior taxable year (any such shortfall, the “CF Shortfall Amount”), to the
Limited Partners that are holders of Series B Units, on a pro rata basis in
accordance with the number of their respective Series B Units, until such
Limited Partners have collectively been allocated pursuant to this
Section 5.2(a)(v) an aggregate amount equal to the CF Shortfall Amount; and

 

16



--------------------------------------------------------------------------------

(vi) Sixth, (A) to the Limited Partners that are holders of Series A Units, on a
pro rata basis in accordance with the number of their respective Series A Units,
until such Limited Partners have collectively been allocated for such taxable
year (or other taxable period) pursuant to Section 5.2(a)(ii) and this
Section 5.2(a)(vi) an aggregate amount equal to the product of (I) sixty percent
(60%) of the Gross Percentage Return on Capital for such taxable year multiplied
by (II) the BGC Investment Amount as of the end of such taxable year (or other
taxable period) (it being understood that, for purposes of calculating the
Aggregate Investment Amount, the BGC Investment Amount or the CF Investment
Amount as of the end of such taxable year (or other taxable period), none of
Aggregate Investment Amount, the BGC Investment Amount or the CF Investment
Amount shall include any amounts of Net Profits (or items thereof) or Net Losses
(or item thereof) previously allocated pursuant to this Section 5.2 for such
taxable year (or such other taxable period)); and (B) to the Limited Partners
that are holders of Series B Units, on a pro rata basis in accordance with the
number of their respective Series B Units, any remaining Net Profits for such
taxable year (or other taxable period).

(b) Allocation of Net Losses. Except as otherwise provided in Section 5.4 and
Section 5.5, and subject to the other provisions of this Article V, including
Section 5.7, Net Losses (or items thereof) for any taxable year (or other
taxable period) shall be allocated to the Capital Accounts of the Partners as
follows:

(i) First, to the Limited Partners that are holders of Series A Units or Series
B Units, on a pro rata basis in accordance with the number of their respective
Series A Units and Series B Units, an amount equal to all Net Profits (or items
thereof) allocated to their respective Capital Accounts for any prior taxable
year (or other prior taxable period) pursuant to Section 5.2(a)(vi) (less any
amount allocated to such Limited Partners pursuant to this Section 5.2(b)(i) in
any prior taxable year (or other prior taxable period));

(ii) Second, to the Limited Partners that are holders of Series B Units, on a
pro rata basis in accordance with the number of their respective Series B Units,
an amount equal to all Net Profits (or items thereof) allocated to their
respective Capital Accounts for any prior taxable year (or other prior taxable
period) pursuant to Section 5.2(a)(iv) or Section 5.2(a)(v) (less any amount
allocated to such Limited Partners pursuant to this Section 5.2(b)(ii) in any
prior taxable year (or other prior taxable period));

(iii) Third, to the Limited Partners that are holders of Series A Units, on a
pro rata basis in accordance with the number of their respective Series A Units,
an amount equal to all Net Profits (or items thereof) allocated to their
respective Capital Accounts for any prior taxable year (or other prior taxable
period) pursuant to Section 5.2(a)(ii) or Section 5.2(a)(iii) (less any amount
allocated to such Limited Partners pursuant to this Section 5.2(b)(iii) in any
prior taxable year (or other prior taxable period));

(iv) Fourth, to the Limited Partners that are holders of Series B Units, on a
pro rata basis in accordance with the number of their respective Series B Units,
until such Limited Partners have collectively been allocated for such taxable
year (or other taxable period) pursuant to this Section 5.2(b)(iv) an aggregate
amount equal to $36.67 million for such taxable year (or, in the case of a
taxable period that is less than a taxable year, such $36.67 million
proportionately reduced to reflect the proportion of a taxable year represented
by such taxable period);

 

17



--------------------------------------------------------------------------------

(v) Fifth, (A) to the Limited Partners that are holders of Series A Units, on a
pro rata basis in accordance with the number of their respective Series A Units,
an amount equal to the BGC Investment Percentage of any remaining Net Losses (or
items thereof) for such taxable year (or other taxable period); and (B) to the
Limited Partners that are holders of Series B Units, on a pro rata basis in
accordance with the number of their respective Series B Units, an amount equal
to the CF Investment Percentage of any remaining Net Losses (or items thereof)
for such taxable year (or other taxable period); and

(vi) Sixth, to the General Partner, any Net Losses (or items thereof) that may
not be allocated to any of the Limited Partners that are holders of Series A
Units or Series B Units pursuant to this Section 5.2(b) by reason of the
limitation set forth in Section 5.7.

(c) The General Partner will supervise the Capital Account allocations
(including the allocation of Net Profits and the allocation of Net Losses) and
the allocation of items of income, gain, loss and deduction for tax purposes
among the Partners by the Partnership’s accountants in accordance with this
Agreement. These determinations, reasonably made in good faith by the General
Partner (after reasonable consultation with the Partnership’s tax advisors),
will be final and binding on all Partners (absent manifest error).

Section 5.3 Allocations in Respect of Section 704(c) Property. In accordance
with Sections 704(b) and 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for U.S. federal
income tax purposes, be allocated among the Partners so as to take into account
any variation between the adjusted basis of such property to the Partnership for
U.S. federal income tax purposes and the initial Gross Asset Value of such
property using the “traditional method” (without “curative allocations”) set
forth in Treasury Regulations Section 1.704-3(b) (or such other method provided
for under Section 704(c) of the Code and the Treasury Regulations promulgated
thereunder as the General Partner may determine). If the Gross Asset Value of
any Partnership property is adjusted as described in the definition of “Gross
Asset Value,” subsequent allocations of income, gain, loss and deduction with
respect to such property shall take account of any variation between the
adjusted basis of such property for U.S. federal income tax purposes and the
Gross Asset Value of such property in the manner prescribed under Sections
704(b) and 704(c) of the Code and the Treasury Regulations thereunder using the
“traditional method” (without “curative allocations”) set forth in Treasury
Regulations Section 1.704-3(b) (or such other method provided for under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder
as the General Partner may determine).

Section 5.4 Minimum Gain Chargebacks and Non-Recourse Deductions.

(a) Notwithstanding any other provisions of this Agreement, in the event there
is a net decrease in Partner Minimum Gain during a taxable year, the Partners
shall be allocated items of income and gain in accordance with Treasury
Regulations Section 1.704-2(f). For purposes of this Agreement, any Partner’s
share of Partner Minimum Gain shall be determined in accordance with Treasury
Regulations Section 1.704-2(g)(1). This Section 5.4(a) is intended to comply
with the minimum gain charge-back requirement of Treasury Regulations
Section 1.704-2(f) and shall be interpreted and applied in a manner consistent
therewith.

(b) Non-recourse deductions for any taxable year shall be allocated to the
Partners in proportion to the allocations for such taxable year of Net Profits
or Net Losses, as applicable, under Section 5.2. Partner non-recourse deductions
for any taxable year shall be allocated to the Partner that bears the economic
risk of loss with respect to the Partner non-recourse Debt to which such Partner
Non-recourse deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1). “Non-recourse deductions” shall have the meaning set
forth in Treasury Regulations Section 1.704-2(b)(1); “Partner Non-recourse
deductions” shall have the meaning set forth in Treasury Regulations
Section 1.704-2(i)(1); and “Partner Non-recourse Debt” shall have the meaning
set forth in Treasury Regulations Section 1.704-2(b)(4).

 

18



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Agreement, in the event there
is a net decrease in Partner Minimum Gain attributable to a Partner Non-recourse
Debt during any taxable year, each Partner that has a share of such Partner
Minimum Gain shall be allocated items of income and gain in accordance with
Treasury Regulations Section 1.704-2(i). For purposes of this Agreement, any
Partner’s share of any Partner Minimum Gain shall be determined in accordance
with Treasury Regulations Section 1.704-2(i)(4). This Section 5.4(c) is intended
to comply with Treasury Regulations Section 1.704-2(i) and shall be interpreted
and applied in a manner consistent therewith. “Partner Minimum Gain” has the
same meaning as the term “partner non-recourse debt minimum gain” set forth in
Treasury Regulations Section 1.704-2(i)(2).

Section 5.5 Qualified Income Offset. Any Partner that unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations Section
l.704-l(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit balance
in such Partner’s Capital Account (increased by the amount of such Partner’s
obligation to restore a deficit in such Partner’s Capital Account, including any
deemed obligation pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5)) shall be allocated items of income and
gain in an amount and manner sufficient to eliminate, to the extent required by
the Treasury Regulations, such deficit balance as quickly as possible. This
Section 5.5 is intended to comply with the alternate test for economic effect
set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied in a manner consistent therewith.

Section 5.6 Reserved.

Section 5.7 Loss Limitation. Net Losses allocated pursuant to Section 5.2(b)
shall not exceed the maximum amount of Net Losses that can be allocated without
causing any Partner to have an Adjusted Capital Account Deficit at the end of
any taxable year (or increase any existing Adjusted Capital Account Deficit). In
the event that some but not all of the Partners would have an Adjusted Capital
Account Deficit (or an increase in any existing Adjusted Capital Account
Deficit) as a consequence of an allocation of Net Losses pursuant to
Section 5.2(b), the limitation set forth in this Section 5.7 shall be applied on
a Partner-by-Partner basis and Net Losses not allocable to a Partner under
Section 5.2(b) as a result of such limitation shall be allocated to the other
Partners pursuant to Section 5.2(b), in accordance with the positive balances in
such other Partner’s respective Capital Accounts so as to allocate the maximum
permissible Net Losses under Section 5.2(b) to each Partner otherwise entitled
to allocations of Net Losses pursuant to such Section under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

Section 5.8 Code Section 704(b) Compliance. The allocation provisions contained
in this Article V are intended to comply with Code Section 704(b) and the
Treasury Regulations promulgated thereunder, and shall be interpreted and
applied in a manner consistent therewith. To the extent that the regulatory
allocations described in Section 5.4 and Section 5.5 are inconsistent with the
intent of this Agreement, the General Partner shall have the discretion to
disregard such allocations. The General Partner in its reasonable discretion may
modify the allocations in this Article V and make such special allocations or
other Capital Account adjustments as it determines are necessary or appropriate
to comply with Code Section 704 and such regulations.

Section 5.9 Corresponding Allocations of Taxable Income and Loss. Any election
or other decision relating to the allocation of Partnership items of income,
gain, loss, deduction or credit for U.S. federal income tax purposes shall be
made by the General Partner (after reasonable consultation with the
Partnership’s tax advisors) in a manner that reasonably reflects the intent of
this Agreement and any such

 

19



--------------------------------------------------------------------------------

election or decision so made shall be final and binding on all Partners, absent
manifest error. It is intended that, for U.S. federal income tax purposes, all
items of income, gain, loss, deduction or credit shall be allocated to the
Partners in the same manner as are Net Profits and Net Losses; provided,
however, that (a) if the book value of any property of the Partnership differs
from its adjusted tax basis or (b) to the extent there are liabilities assumed
by the Partnership with respect to property contributed by the Partnership that
have not been taken into account for tax purposes, then items of income, gain,
loss, deduction or credit, for tax purposes, shall be allocated among the
Partners in a manner that takes into account the variation between the adjusted
tax basis of the property for tax purposes and its book value using the
“traditional method” (without “curative allocations”) set forth in Treasury
Regulations Section 1.704-3(b) (or such other method provided for under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder
as the General Partner may determine).

Section 5.10 Allocation Conventions.

(a) Except as determined to be necessary by the General Partner to carry out the
purposes of this Agreement or except as otherwise required by applicable law,
all allocations of Net Profits and Net Losses under this Article V shall be made
as of the last day of any taxable year (or other taxable period).

(b) Allocations of Net Profits and Net Losses under this Article V in any
taxable year (or other taxable period) in which the interest of a Partner in the
Partnership varies over the course of a taxable year (or other taxable period)
shall be made so as to take account of the varying interests of the Partners in
the Partnership in such manner as the General Partner shall reasonably
determine.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

(a) Subject to the other provisions of this Article VI, the Partnership shall
distribute to the Partners from the Partners’ Capital Accounts, as promptly as
practicable after the end of each Distribution Period, an aggregate amount equal
to the Available Cash for such Distribution Period (any such distribution, a
“Distribution”).

(b) With respect to any Distribution, (i) an amount equal to the product of
(A) the BGC Investment Percentage as of the end of such Distribution Period,
multiplied by (B) the aggregate Distribution for such Distribution Period, shall
be distributed to the Limited Partners that are holders of the Series A Units,
on a pro rata basis in accordance with their respective positive Capital Account
balances, and (ii) an amount equal to the product of (A) the CF Investment
Percentage as of the end of such Distribution Period, multiplied by (B) the
aggregate Distribution for such Distribution Period, shall be distributed to the
Limited Partners that are holders of the Series B Units, on a pro rata basis in
accordance with their respective positive Capital Account balances.

(c) The General Partner shall have the right to change the manner of any
Distribution to reflect the intended allocations of Net Profits and Net Losses
set forth in Article V.

Section 6.2 Distributions Upon an Extraordinary Transaction or Liquidation.
Subject to the other provisions of this Article VI, upon the consummation of an
Extraordinary Transaction or a liquidation of the Partnership in accordance with
Article XII, all cash amounts received by the Partnership in connection with
such Extraordinary Transaction or liquidation that are available for
distribution shall

 

20



--------------------------------------------------------------------------------

be distributed by the Partnership, at such time (unless otherwise determined by
the General Partner in its sole and absolute discretion), to Limited Partners
that are holders of Series A Units and Limited Partners that are holders of
Series B Units (treated for this purpose as a single class) on a pro rata basis
in accordance with each such Limited Partner’s respective positive Capital
Account balances (determined after giving effect to all allocations of items of
income, gain, loss and deduction resulting from, and for all periods prior to,
such Extraordinary Transaction or liquidation).

Section 6.3 Withholding and Other Tax Liabilities.

(a) The Partnership shall at all times be entitled to make payments with respect
to any Partner in amounts required to discharge any obligation of the
Partnership to withhold from a distribution or make payments to any governmental
authority with respect to any foreign, federal, state or local tax liability of
such Partner arising as a result of such Partner’s interest in the Partnership
(a “Withholding Payment”). Any Withholding Payment made from funds withheld upon
a distribution will be treated as distributed to such Partner for all purposes
of this Agreement. Any other Withholding Payment shall be repaid to the
Partnership, as determined by the General Partner in its sole and absolute
discretion, in whole or in part, (i) upon demand by the Partnership or (ii) by
deduction from any distributions payable to such Partner pursuant to this
Agreement (with the amount of such deduction treated as distributed to the
Partner). Each Partner does hereby agree to indemnify and hold harmless the
Partnership and the General Partner from and against any and all liability with
respect to Withholding Payments required on behalf of, or with respect to, such
Partner, except with respect to liabilities resulting solely from the fraud, bad
faith, gross negligence or willful misconduct of the General Partner.

(b) In the event that the distributions or proceeds to the Partnership from an
investment are reduced on account of taxes withheld at the source or any taxes
are otherwise required to be paid by the Partnership or any of its Subsidiaries
or any entity in which it invests, and such taxes are imposed on or with respect
to one or more, but not all of the Partners in the Partnership, the amount of
the reduction or payment shall be borne by the relevant Partners and treated as
if it were paid by the Partnership as a Withholding Payment with respect to such
Partners pursuant to Section 6.3(a). Taxes imposed on the Partnership or its
Subsidiaries (or any other entity in which it invests) where the rate of tax
varies depending on characteristics of the Partners shall be treated as taxes
imposed on or with respect to the Partners for purposes of this Section 6.3.
This Section 6.3 and the other provisions of this Agreement shall be applied
consistently with the requirements of Treasury Regulations Section 1.704-1.

(c) Withholding, income and similar taxes paid by or imposed on the Partnership
and/or any Subsidiary in respect of a particular investment shall be treated as
having been distributed to a particular Partner to the extent any of such taxes
are, in the reasonable judgment of the General Partner, attributable to the
failure of such Partner to comply with the provisions of Section 3.11 or on
account of the incompleteness, inaccuracy, obsolescence, expiration or
invalidity of any documentation delivered by such Partner pursuant to
Section 3.11, or delivered on behalf of a Partner pursuant to Section 13.1.

Section 6.4 Tax Distributions. Notwithstanding anything to the contrary in this
Agreement, but subject in each case to Section 6.5:

(a) On or prior to each Estimated Tax Due Date, the Partnership shall make a
cash distribution to each Partner in an aggregate amount equal to such Partner’s
Quarterly Tax Distribution Amount for the Fiscal Quarter with respect to which
quarterly installments of estimated tax are due on such Estimated Tax Due Date
(each such distribution, a “Quarterly Tax Distribution”).

 

21



--------------------------------------------------------------------------------

(b) As promptly as practicable after the end of each Fiscal Year, the
Partnership shall make a cash distribution to each Partner in an aggregate
amount equal to such Partner’s Year End Tax Distribution Amount for such Fiscal
Year.

(c) All amounts distributed pursuant to Section 6.4(a) and Section 6.4(b) shall
be treated as an advance against and shall be deducted from the next succeeding
distribution made (or that would otherwise be made) to such Partner with respect
to such Partner’s Units (whether pursuant to Section 6.1, Section 6.2,
Section 9.5, Section 12.2 or otherwise), and if necessary, from any succeeding
distributions thereafter, until such amounts have been fully deducted from such
distribution(s). Any such amounts applied as an advance against one or more
succeeding distributions pursuant to the immediately preceding sentence shall be
treated for purposes of this Agreement as having been distributed under those
provisions of this Agreement under which distributions would have been made with
respect to such Partner’s Units but for the immediately preceding sentence.

Section 6.5 Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

ARTICLE VII

MANAGEMENT

Section 7.1 Management by the General Partner.

(a) Except as expressly limited by the provisions of this Agreement, the General
Partner (i) shall have the duty, responsibility, authority and power to manage
and administer the affairs and business of the Partnership; (ii) shall, in its
sole and absolute discretion, exercise all powers necessary, convenient or
appropriate to carry out the purposes, conduct the business and exercise the
powers of the Partnership, but subject to the limitations and restrictions
expressly set forth herein; and (iii) shall have all of the powers, duties and
obligations conferred by the Act on a general partner. Except as expressly
limited by the provisions of this Agreement, the General Partner is authorized
and empowered, on behalf and in the name of the Partnership, to carry out and
implement, directly or through such agents and designees as the General Partner
may appoint, such actions and execute such documents as the General Partner may
deem necessary or advisable, or as may be incidental to or necessary for the
conduct of the business of the Partnership. For purposes of this Article VII,
references to the Partnership shall include its Subsidiaries, unless the context
requires otherwise.

(b) The General Partner may appoint officers, managers or agents of the
Partnership and its Subsidiaries and may delegate to such officers, managers or
agents or any other person or body all or part of the powers, authorities,
duties or responsibilities possessed by or imposed on the General Partner
pursuant to this Agreement.

(c) The General Partner shall use reasonable best efforts to ensure that the
Partnership is and continues throughout its term to be classified as a
partnership (but not a publicly traded partnership) for U.S. federal income tax
purposes.

 

22



--------------------------------------------------------------------------------

Section 7.2 Role and Voting Rights of Limited Partners; Authority of Partners.

(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
expressly provided in this Agreement. No Limited Partner shall participate in
the control of the Partnership’s business in any manner that would, under the
Act, subject such Limited Partner to any liability beyond those liabilities
expressly contemplated hereunder, including holding himself, herself or itself
out to third parties as a general partner of the Partnership; provided that any
Limited Partner may be an employee of the Partnership or any of its Affiliates
and perform such duties and do all such acts required or appropriate in such
role, and no such performance or acts shall subject such Limited Partner to any
liability beyond those liabilities expressly contemplated hereunder. Without
limiting the generality of the foregoing, in accordance with, and to the fullest
extent permitted by the Act, a Limited Partner (directly or through an
Affiliate) (i) may consult with and advise the General Partner or any other
Person with respect to any matter, including the business of the Partnership,
(ii) may transact business with the General Partner or the Partnership, and
(iii) may be an officer, director, partner or equityholder of the General
Partner or have its Representatives serve as officers or directors of the
General Partner without incurring additional liabilities to third parties.

(b) No Limited Partner Voting Rights. To the fullest extent permitted by the
Act, the Limited Partners shall not have any voting rights under the Act, this
Agreement or otherwise, and shall not be entitled to consent to, approve or
authorize any actions by the Partnership or the General Partner, except in each
case as otherwise expressly provided in this Agreement.

(c) Authority of Partners. No Limited Partner shall have any power or authority,
in such Partner’s capacity as a Limited Partner, to act for or bind the
Partnership except to the extent that such Limited Partner is so authorized in
writing prior thereto by the General Partner. Without limiting the generality of
the foregoing, no Limited Partner, in such Partner’s capacity as a Limited
Partner, shall, except as so authorized by the General Partner, have any power
or authority to incur any liability or execute any instrument, agreement or
other document for or on behalf of the Partnership, whether in the Partnership’s
name or otherwise. Persons dealing with the Partnership are entitled to rely
conclusively upon the power and authority of the General Partner. Each Limited
Partner hereby agrees that, except to the extent provided in this Agreement and
except to the extent that such Limited Partner shall be the General Partner, it
will not participate in the management or control of the business and other
affairs of the Partnership, will not transact any business for Partnership and
will not attempt to act for or bind the Partnership.

Section 7.3 Removal and Replacement of the General Partner.Any General Partner
may be removed at any time, with or without cause, by the holders of a majority
of the outstanding Special Voting Limited Partnership Units, and the General
Partner may resign from the Partnership for any reason; provided, however, that,
as a condition to any such removal or resignation, (a) the holders of a majority
of the outstanding Special Voting Limited Partnership Units shall first appoint
another Person as the new General Partner; (b) such Person shall be admitted to
the Partnership as the new General Partner (upon the execution and delivery of
an agreement to be bound by the terms of this Agreement and such other
agreements, documents or instruments requested by the resigning General
Partner); and (c) such resigning or removed General Partner shall Transfer its
entire General Partnership Interest to the new General Partner. The admission of
the new General Partner shall be deemed effective immediately prior to the
effectiveness of the resignation of the resigning General Partner. Upon removal
of any General Partner, notwithstanding anything herein to the contrary, the
General Partnership Interest shall be transferred to the Person being admitted
as the new General Partner, simultaneously with admission and without the
requirement of any action on the part of the General Partner being removed or
any other Person. Effective immediately upon the Transfer of the General
Partner’s entire General Partnership Interest as provided in this Section 7.3 or
Section 9.2(b), such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
General Partnership Interest and shall cease to be the General Partner.

 

23



--------------------------------------------------------------------------------

Section 7.4 Expense Reimbursement.

(a) All costs and expenses incurred in connection with the ongoing operation or
management of the business of the Partnership or its Subsidiaries (including
such operation or management by the General Partner or its Representatives)
shall be borne by the Partnership or its Subsidiaries, as the case may be,
including the following costs and expenses:

(i) the costs and expenses of maintaining the Partnership’s (and its
Subsidiaries’) bank accounts or of any banks, custodians or depositories
appointed for the safekeeping of the investments or other property of the
Partnership or its Subsidiaries;

(ii) travel costs, fees and other costs and expenses incurred by the General
Partner, the Partnership or their respective Representatives related to the
investigation and evaluation of investment opportunities (including those not
consummated), the acquisition, ownership, management, financing, refinancing,
hedging or sale or valuation of loans or other assets, meetings with the
Partners, taxes (and costs and expenses of the TMP, including attorneys’ and
accountants’ fees and disbursements associated therewith), fees of auditors,
counsel, third-party due diligence providers and consultants, custodial
expenses, insurance, indemnification expenses, litigation expenses, costs and
expenses associated with the preparation and distribution of documents; and

(iii) compensation of the employees (including officers) of the General Partner,
the Partnership and its Subsidiaries (whether such employees are employed
directly or leased from members of the BGC Partners Group or members of the
Cantor Group) and related benefits costs and payroll taxes; and

(b) To the extent that any cost or expense to be borne by the Partnership are
paid by the General Partner or its Affiliates (other than the Partnership and
its Subsidiaries), the Partnership shall reimburse the General Partner or
Affiliate, as the case may be, for all such cost and expense promptly upon
request.

Section 7.5 Affiliated Transactions. The General Partner, acting in good faith,
may enter, or cause the Partnership to enter, into arrangements, contracts or
other transactions with any Affiliate of the General Partner, Cantor or BGC
Partners for (a) the provision or receipt of accounting, legal, treasury, human
resources, information technology, investor relations, office overhead and other
administrative services pursuant to generally applicable intercompany services
agreements, (b) investment advisory, investment banking, underwriting,
valuation, risk management, financial advisory and similar services and
(c) other matters to the extent on arm’s length terms.

ARTICLE VIII

INDEMNIFICATION AND EXCULPATION

Section 8.1 Exculpation. Neither a General Partner nor any Affiliate or director
or officer of a General Partner or any such Affiliate shall be personally liable
to the Partnership or the Limited Partners for a breach of fiduciary duty as a
General Partner or as an Affiliate or director or officer of a General Partner
or any such Affiliate, except to the extent such exemption from liability or
limitation thereof is not permitted under the Act as the same exists or may
hereafter be amended. Any repeal or modification of the immediately preceding
sentence shall not adversely affect any right or protection of such Person
existing hereunder with respect to any act or omission occurring prior to such
repeal or modification. A General Partner may consult with legal counsel,
accountants, appraisers, management consultants,

 

24



--------------------------------------------------------------------------------

investment bankers and other consultants and advisors selected by it and the
opinion of any such Person as to matters which the General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by the General Partner in good faith and in accordance with
such opinion. A General Partner may exercise any of the powers granted to it by
this Agreement and perform any of the obligations imposed on it hereunder either
directly or by or through one or more agents, and the General Partner shall not
be responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner with due care.

Section 8.2 Indemnification.

(a) Each Person who was or is made a party or is threatened to be made a party
to or is involved in any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “proceeding”), by reason of the
fact that he or she, or a Person of whom he or she is the legal representative,
is or was or has agreed to become a General Partner, or any director or officer
of the General Partner or of the Partnership, or is or was serving at the
request of the Partnership as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity as a director,
officer, employee or agent or in any other capacity while surviving as a
director, officer, employee or agent, shall be indemnified and held harmless by
the Partnership to the fullest extent authorized by the General Corporation Law
of the State of Delaware (the “DGCL”) as the same exists or may hereafter be
amended (but, in the case of any such amendment, to the fullest extent permitted
by law, only to the extent that such amendment permits the Partnership to
provide broader indemnification rights than said law permitted the Partnership
to provide prior to such amendment), as if the Partnership were a corporation
organized under the DGCL, against all expense, liability and loss (including
attorneys’ fees, judgments, fines, amounts paid or to be paid in settlement, and
excise taxes or penalties arising under ERISA) reasonably incurred or suffered
by such Person in connection therewith and such indemnification shall continue
as to a Person who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of his or her heirs, executors and administrators;
provided, however, that except as provided in Section 8.2(c), the Partnership
shall indemnify any such Person seeking indemnification in connection with a
proceeding (or part thereof) initiated by such Person only if such proceeding
(or part thereof) was authorized by the General Partner. The right to
indemnification conferred in this Section 8.2 shall be a contract right and
shall include the right to be paid by the Partnership the expenses, including
attorneys’ fees, incurred in defending any such proceeding in advance of its
financial disposition; provided, however, that if applicable law requires that
the payment of such expenses incurred by a director or officer in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such Person while a director or officer, including
service to an employee benefit plan) in advance of the final disposition of a
proceeding shall be made only upon delivery to the Partnership of an undertaking
by or on behalf of such director or officer, to repay all amounts so advanced if
it shall ultimately be determined that such director or officer is not entitled
to be indemnified under this Section 8.2 or otherwise.

(b) To obtain indemnification under this Section 8.2, a claimant shall submit to
the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and are
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 8.2(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made by the Board of Directors of the General
Partner. If it is so determined that the claimant is entitled to
indemnification, payment to the claimant shall be made within twenty (20) days
after such determination.

 

25



--------------------------------------------------------------------------------

(c) It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in defending any proceeding in advance of
its final disposition where the required undertaking, if any is required, has
been tendered to the Partnership) that the claimant has not met the standards of
conduct which make it permissible under the DGCL as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Partnership to provide broader indemnification
rights than it permitted the Partnership to provide prior to such amendment) for
the Partnership to indemnify the claimant for the amount claimed if the
Partnership were a corporation organized under the DGCL, but the burden of
proving such defense shall be on the Partnership.

(d) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Partnership to the fullest
extent of the provisions of this Section 8.2 with respect to the indemnification
and advancement of expenses of a General Partner or any directors and officers
of the General Partner or of the Partnership.

(e) If any provision or provisions of this Section 8.2 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 8.2
(including each portion of this Section 8.2 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (ii) to the fullest extent possible, the provisions of this Section 8.2
(including each such portion of this Section 8.2 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

(f) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 8.2 shall be in writing and either
delivered in person or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, to the General Partner and shall be effective only upon
receipt by the General Partner.

Section 8.3 Insurance. The Partnership may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the DGCL if the Partnership were a corporation organized
under the DGCL. To the extent that the Partnership maintains any policy or
policies providing such insurance, each such director or officer, and each such
agent or employee to which rights of indemnification have been granted as
provided in Section 8.2, shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
thereunder for any such director, officer, employee or agent.

Section 8.4 Subrogation. In the event of payment of indemnification to a Person
described in Section 8.2, the Partnership shall be subrogated to the extent of
such payment to any right of recovery such Person may have and such Person, as a
condition of receiving indemnification from the Partnership, shall execute all
documents and do all things that the Partnership may deem necessary or desirable
to perfect such right of recovery, including the execution of such documents
necessary to enable the Partnership effectively to enforce any such recovery.

 

26



--------------------------------------------------------------------------------

Section 8.5 No Duplication of Payments. The Partnership shall not be liable
under this Article VIII to make any payment in connection with any claim made
against a Person described in Section 8.2 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

Section 8.6 Survival. This Article VIII shall survive any termination of this
Agreement.

ARTICLE IX

TRANSFERS OF EQUITY INTERESTS

Section 9.1 Transfers of Equity Interests Generally Prohibited. No Partner may
Transfer or agree or otherwise commit to Transfer all or any portion of, or any
of rights, title and interest in and to, its Equity Interest, except as
permitted by the terms and conditions set forth in this Article IX. Schedule A
shall be deemed to be amended from time to time to reflect any change in the
Partners or Equity Interests as a result of any Transfer permitted by this
Article IX.

Section 9.2 Permitted Transfers.

(a) Limited Partnership Interests. No Limited Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its Limited Partnership Interest (including any Regular
Limited Partnership Interest and any Special Voting Limited Partnership
Interest), except any such Transfer (i) pursuant to Section 9.2(c) or
Section 9.5; (ii) by a member of the BGC Partners Group to another member of the
BGC Partners Group; (iii) by a member of the Cantor Group to another member of
the Cantor Group; or (iv) for which the General Partner shall have provided its
prior written consent (such consent not to be unreasonably withheld); provided
that, without the consent of the General Partner, no Limited Partner may
Transfer or agree or otherwise commit to Transfer all or any portion of, or any
right, title and interest in and to, its Limited Partnership Interest if the
General Partner determines, in its sole discretion, that such Transfer would
reasonably be expected to:

(i) jeopardize the status of the Partnership as a partnership for United States
federal income tax purposes or result in a termination of the Partnership under
the Code;

(ii) result in the Partnership being classified or treated as a publicly traded
partnership for U.S. federal income tax purposes;

(iii) cause a dissolution of the Partnership under the Act;

(iv) cause the Partnership or any Subsidiary to be an “investment company”
within the meaning of the 40 Act;

(v) violate, or cause the Partnership to violate, any applicable law or
regulation, including any applicable federal or state securities laws;

(vi) cause the Partnership or any Subsidiary to have to make any filings or
cause it to be subject to any reporting or other regulatory obligations to which
it was not subject prior to such Transfer;

(vii) cause the Partnership, any Subsidiary or any Partner to be in violation of
any contract, financing (or other obligation legally binding upon any of them)
or otherwise suffer any material adverse consequence which, in each case, has
been identified by the General Partner as a violation or adverse consequence
likely to occur as a result of such Transfer; or

 

27



--------------------------------------------------------------------------------

(viii) cause the assets of the Partnership to be considered “plan assets” under
ERISA.

(b) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, unless (i) to a new
General Partner in accordance with Section 7.3, or (ii) with the prior written
consent of the holders of a majority of the Special Voting Limited Partnership
Units.

(c) Transfers from the BGC Partners Group to Affiliates. It is expressly
understood that, as of the Closing Date, members of the Newmark Group shall be
members of the BGC Partners Group. It is possible that the members of the
Newmark Group shall cease to be members of the BGC Partners Group, including as
a result of an initial public offering of common stock of Newmark, a
distribution of all of the common stock in Newmark held by members of the BGC
Partners Group, or a combination of the foregoing (the “Newmark Separation”). If
(i) members of the BGC Partners Group shall transfer all of their Equity
Interests in the Partnership to members of the Newmark Group (which they
expressly shall be permitted to do under this Agreement), or all such Equity
Interests in the Partnership are otherwise held by members of the Newmark Group,
and (ii) the Newmark Separation occurs, then each reference to “BGC Partners”
and the “BGC Partners Group” in this Agreement shall become references to
“Newmark” and the “Newmark Group” to extent necessary to reflect such ownership
of the Equity Interests in the Partnership by the members of the Newmark Group
following the Newmark Separation.

Section 9.3 Admission as a Partner upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee that has otherwise satisfied the
requirements of Section 9.2 shall become a Partner, and shall be listed as a
“Regular Limited Partner,” “Special Voting Limited Partner” or “General Partner”
as applicable, on Schedule A, and shall be deemed to receive the Equity Interest
being Transferred, in each case only at such time as such Transferee executes
and delivers to the Partnership an agreement in which the Transferee agrees to
be admitted as a Partner and bound by this Agreement and any other agreements,
documents or instruments specified by the General Partner; provided, however,
that if such Transferee is (a) at the time of such Transfer a Partner of the
applicable class of Units being Transferred or (b) has previously entered into
an agreement pursuant to which the Transferee shall have agreed to become a
Partner and be bound by this Agreement (which agreement is in effect at the time
of such Transfer), such Transferee shall not be required to enter into any such
agreements unless otherwise determined by the General Partner.

Section 9.4 Transfer of Units and Capital with the Transfer of an Interest.
Notwithstanding anything herein to the contrary, each Partner that Transfers an
Equity Interest shall be deemed to have Transferred the entire Equity Interest,
including the associated Units and Capital Account with respect to such Equity
Interest, or, if a portion of an Equity Interest is being Transferred, each
Partner that Transfers a portion of an Equity Interest shall specify the number
of Units being so Transferred and such Transfer shall include a proportionate
amount of such Partner’s Capital Account with respect to such Equity Interest,
to the Transferee.

Section 9.5 Redemption.

(a) Optional Redemption by the Series A Limited Partners. At the option of the
Limited Partners that hold a majority of the outstanding Series A Units
delivered in writing to the Partnership not earlier than the fourth (4th)
anniversary of the Closing Date, the Partnership shall redeem, on the date that
is one (1) year following the date such option is exercised (or such other date
as may be agreed by the Partnership and the Limited Partners that hold a
majority of the outstanding Series A Units), all outstanding Series A Units in
exchange for an aggregate amount in cash equal to the BGC Investment Amount,
adjusted as of immediately prior to such redemption. Such aggregate amount will
be paid to the Limited Partners that are holders of the Series A Units being
redeemed, pro rata in accordance with their respective number of Series A Units.

 

28



--------------------------------------------------------------------------------

(b) Early Redemption by the Partnership. At any time prior to the fifth
anniversary of the Closing Date, at the option of the Limited Partners that hold
a majority of the outstanding Series B Units, the Partnership shall have the
right to redeem all outstanding Series A Units in exchange for an aggregate
amount in cash equal to (a) the BGC Investment Amount, adjusted as of
immediately prior to such redemption plus (b) if there shall be any BGC
Shortfall Amount as of such redemption, an amount equal to such BGC Shortfall
Amount as of such redemption. Such aggregate amount will be paid to the Limited
Partners that are holders of the Series A Units being redeemed, pro rata in
accordance with their respective number of Series A Units. To effect such a
redemption, the Partnership shall provide a written notice to BGC Partners that
the Partnership intends to effect the redemption at least five (5) days prior to
such redemption.

(c) Redemption by the Partnership. At any time on or after the fifth anniversary
of the Closing Date, at the option of the Limited Partners that hold a majority
of the outstanding Series B Units, the Partnership shall have the right to
redeem all outstanding Series A Units in exchange for an aggregate amount in
cash equal to the BGC Investment Amount, adjusted as of immediately prior to
such redemption. Such aggregate amount will be paid to the Limited Partners that
are holders of the Series A Units being redeemed, pro rata in accordance with
their respective number of Series A Units. To effect such a redemption, the
Partnership shall provide a written notice to BGC Partners that the Partnership
intends to effect the redemption at least five (5) days prior to such
redemption.

(d) In the event of any redemption pursuant to this Section 9.5, any Net Profits
(or items thereof) or any Net Losses (or items thereof) not previously allocated
pursuant to Section 5.2 shall be allocated pursuant to Section 5.2 as of
immediately prior to such redemption. No redemption pursuant to this Section 9.5
shall be considered an Extraordinary Transaction.

(e) Immediately following the closing of any redemption pursuant to this
Section 9.5, the members of the BGC Partners Group shall no longer have any
interest in (i) the Partnership or any of its Subsidiaries or (ii) any Capital
Account.

Section 9.6 Legend. Each Partner agrees that any certificate issued to it to
evidence its Equity Interests shall have inscribed conspicuously on its front or
back the following legend:

THE PARTNERSHIP INTEREST IN CF REAL ESTATE FINANCE HOLDINGS, L.P. REPRESENTED BY
THIS CERTIFICATE (INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR
FOREIGN JURISDICTION, AND THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN
WHOLE OR IN PART, EXCEPT (A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN
EFFECT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING, IF APPLICABLE, REGULATION S

 

29



--------------------------------------------------------------------------------

THEREUNDER) AND SUCH OTHER APPLICABLE LAWS AND (B) IF PERMITTED BY THE LIMITED
PARTNERSHIP AGREEMENT OF CF REAL ESTATE FINANCE HOLDINGS, L.P., AS IT MAY BE
AMENDED FROM TIME TO TIME, WHICH CONTAINS STRICT PROHIBITIONS ON TRANSFERS,
SALES, ASSIGNMENTS, PLEDGES, HYPOTHECATIONS, ENCUMBRANCES OR OTHER DISPOSITIONS
OF THIS PARTNERSHIP INTEREST OR ANY INTEREST THEREIN (INCLUDING ASSOCIATED UNITS
AND CAPITAL).

Section 9.7 Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article IX shall, to the fullest
extent permitted by law, be void ab initio and shall be of no effect.

ARTICLE X

LIMITED LIABILITY OF THE LIMITED PARTNERS

Section 10.1 Limited Liability. A Limited Partner that receives the return of
any part of its Capital Contribution shall be liable to the Partnership for the
amount of its Capital Contribution so returned to the extent, and only to the
extent, provided by the Act. Except as provided in the Act, the Limited Partners
shall not otherwise be liable to the Partnership for the repayment,
satisfaction, or discharge of the Partnership’s debts, liabilities or
obligations. Except as may be otherwise expressly provided in this Agreement, no
Limited Partner shall have any obligation to contribute money to the
Partnership. No Limited Partner shall be personally liable to any third Person
for any liability or other obligation of the Partnership.

ARTICLE XI

DURATION AND TERMINATION OF THE PARTNERSHIP

Section 11.1 Duration. The Partnership shall continue until terminated in
accordance with this Article XI.

Section 11.2 Bankruptcy of a Partner. The bankruptcy, insolvency, dissolution or
liquidation of, or the making of an assignment for the benefit of creditors by,
or any other act or circumstance with respect to, a Partner shall not cause the
dissolution or termination of the Partnership.

Section 11.3 Events of Dissolution; Termination of the Partnership. The
Partnership shall be dissolved and terminate upon the first to occur of:

(a) the written consent of the General Partner to the dissolution of the
Partnership;

(b) at any time there are no Limited Partners of the Partnership; and

(c) the entry of a decree of judicial dissolution under Section 17-802 of the
Act.

 

30



--------------------------------------------------------------------------------

ARTICLE XII

LIQUIDATION OF THE PARTNERSHIP

Section 12.1 General.

(a) Upon the dissolution of the Partnership, the Partnership shall be liquidated
in accordance with this Article XII and the Act. The termination, dissolution
and liquidation shall be conducted and supervised by the General Partner (the
General Partner being referred to in this Article XII as the “Liquidating
Agent”). The Liquidating Agent shall have all of the rights, powers, and
authority with respect to the assets and liabilities of the Partnership in
connection with the liquidation, dissolution and termination of the Partnership
that the General Partner has with respect to the assets and liabilities of the
Partnership during the term of the Partnership, and subject to the same
limitation on such powers as the General Partner has during the term of the
Partnership, the Liquidating Agent is hereby expressly authorized and empowered
to execute any and all documents necessary or desirable to effectuate the
liquidation of the Partnership and the transfer of any assets or liabilities of
the Partnership. The Liquidating Agent shall have the right from time to time,
by revocable powers of attorney, to delegate to one or more Persons any or all
of such rights and powers and such authority and power to execute documents and,
in connection therewith, to fix the reasonable compensation of each such Person,
which shall be charged as an expense of liquidation.

(b) The Liquidating Agent shall liquidate the Partnership in an orderly fashion
and taking into account prevailing market conditions and the assets and
liabilities of the Partnership and shall have a reasonable time to dispose of
all assets of the Partnership upon the best price and on such terms as the
Liquidating Agent is able to obtain in the then current market, as determined by
the Liquidating Agent in its sole and absolute discretion.

Section 12.2 Priority on Liquidation; Distributions.

(a) The proceeds of liquidation shall be applied and distributed in the
following order of priority:

(i) to pay the reasonable costs and expenses of the dissolution and liquidation;

(ii) to pay matured debts and liabilities of the Partnership to all creditors of
the Partnership (including any liability to any Partner, which shall include the
payment of any reimbursable costs and expenses under Section 7.4);

(iii) to establish any reserves which the Liquidating Agent may deem necessary
or advisable for any contingent or unmatured liability of the Partnership to all
Persons who are not Partners;

(iv) to establish any reserves which the Liquidating Agent may deem necessary or
advisable for any contingent or unmatured liability of the Partnership to
Partners; and

(v) finally, any remaining proceeds or assets shall be distributed to the
Partners, pro rata, in accordance with their respective positive Capital Account
balances.

 

31



--------------------------------------------------------------------------------

(b) If upon the liquidation and winding up of Partnership, assets of the
Partnership are to be distributed in kind, each such asset shall be valued to
determine the amount of net gain or loss that would result if such asset were to
be sold at fair market value, and such net gain or loss shall be allocated
among, and credited or charged, as the case may be, to the Capital Accounts of
the Partners in accordance with Article V.

Section 12.3 Source of Distributions. The General Partner shall not be liable
out of its own assets for the distribution of any amounts to the Limited
Partners, it being expressly understood that any such distribution shall be made
solely from the Partnership’s assets.

Section 12.4 Statements on Termination. Each Partner shall be furnished with a
statement prepared by the Partnership’s accountant, which shall set forth the
assets and liabilities of the Partnership as at the date of complete
liquidation, and each Partner’s share thereof. Upon consummation of the
liquidation of the Partnership set forth in this Article XII, the Limited
Partners shall cease to be such, and the Liquidating Agent shall execute,
acknowledge and cause to be filed a certificate of cancellation of the
Partnership.

Section 12.5 Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore to the Partnership any negative
balance in his, her or its Capital Account. The General Partner shall be
required to contribute to the Partnership an amount equal to its respective
deficit Capital Account balances within the period prescribed by Treasury
Regulations Section 1.704-1(b)(2)(ii)(c).

Section 12.6 Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.

ARTICLE XIII

POWER OF ATTORNEY

Section 13.1 General. Each Partner irrevocably constitutes and appoints each
officer and director of the General Partner and each Liquidating Agent the true
and lawful attorney-in-fact, with power of substitution, of such Partner to
execute, acknowledge, swear to and file: (a) any certificate or other instrument
which may be required to be filed by the Partnership under the laws of any
jurisdiction in which the Partnership or any Subsidiary does business, or which
the General Partner shall deem advisable to file, so long as no such certificate
or instrument shall have the effect of amending this Agreement or imposing any
liability or obligation on such Partner or result in a Partner no longer having
limited liability under the Act or otherwise; (b) any agreement, document,
certificate or other instrument which any Partner is required to execute in
connection with the transfer of such Partner’s interest in the Partnership
pursuant to Article IX and which such Partner has failed to execute and deliver
within ten (10) days after written request therefor by the General Partner;
(c) any instrument which the General Partner deems necessary or appropriate to
facilitate the implementation of the terms of this Agreement, so long as such
instruments do not alter the rights or obligations of the Limited Partners under
the terms of this Agreement; and (d) any certificate, document, agreement or
other instrument necessary to obtain benefits to which the Partners are
otherwise entitled under an applicable tax treaty or the tax laws of any
jurisdiction, including the authority to furnish to the relevant tax authorities
information relating to a Partner’s tax residence, address, taxpayer
identification number and any other information required by such tax authorities
in connection with the foregoing. The General Partner shall deliver a copy of
each document executed pursuant to this power of attorney to each Partner in
whose name such document was executed.

 

32



--------------------------------------------------------------------------------

Section 13.2 Survival of Power of Attorney. It is expressly acknowledged by each
Partner that the foregoing power of attorney is coupled with an interest and
shall survive death, legal incapacity, bankruptcy, insolvency, assignment for
the benefit of creditors and assignment by a Partner of its interest in the
Partnership; provided, however, that if a Partner shall assign all of its
interest in the Partnership and the assignee shall, in accordance with the
provisions of this Agreement, become a substitute Partner, then such power of
attorney shall survive such assignment only for the purpose of enabling the
General Partner to execute, acknowledge, swear to and file any and all
instruments necessary to effect such substitution.

Section 13.3 Written Confirmation of Power of Attorney. Each Partner hereby
agrees to execute, upon fifteen (15) days’ prior written notice, a confirmatory
or special power of attorney, containing the substantive provisions of this
Article XIII.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Further Assurances. The Partners agree to execute such instruments
and documents as may be required by the Act or by law or which the General
Partner reasonably deems necessary or appropriate to carry out the intent of
this Agreement so long as they do not alter the rights and obligations of the
Partners under this Agreement.

Section 14.2 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

Section 14.3 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Act and judicial interpretations thereof to the extent
applicable, and otherwise in accordance with the internal laws of the State of
Delaware, without regard to conflict of law principles.

Section 14.4 Confidentiality. Each Partner expressly agrees, whether or not at
the time a Partner of the Partnership or providing services to the Partnership
or any of its Subsidiaries, to maintain the confidentiality of, and not disclose
to any Person (other than the Partnership, the Partnership’s Representatives,
such Partner’s Representatives (provided that such Partner shall be liable to
the Partnership for any breach of this Section 14.4 by such Partner’s
Representatives) or another Partner), any information relating to the assets,
liabilities, business, clients, affairs or financial structure, position or
results of the Partnership or its Subsidiaries or any dispute involving the
Partnership or its Subsidiaries that shall not be generally known to the public
or the securities industry (“Confidential Information”); provided that such
Partner may disclose any such Confidential Information (a) to the extent
required by any applicable law, rule or regulation in the opinion of counsel or
by the order of any securities exchange, banking supervisory authority or other
governmental or self-regulatory organization of competent jurisdiction (provided
that such Partner notifies the Partnership of such requirement prior to making
such disclosure and cooperates with the Partnership in seeking to prevent or
minimize such disclosure) or (b) with the prior written consent of the General
Partner (not to be unreasonably withheld or delayed). Notwithstanding the
foregoing, the General Partner may disclose and use Confidential Information as
the General Partner determines to be necessary or appropriate in connection with
administering and managing the businesses and operations of the Partnership or
its Subsidiaries. Notwithstanding anything in this Agreement or any other
express or implied agreement, arrangement or understanding to the contrary, each

 

33



--------------------------------------------------------------------------------

party to this Agreement (and each of its Representatives) may disclose to any
and all Persons, without limitation of any kind (other than as provided in the
proviso of this sentence), the tax treatment and any facts that may be relevant
to the tax structure of the transactions contemplated by this Agreement;
provided, however, that no party (and no Representative thereof) shall disclose
any other information that is not relevant to understanding the tax treatment
and tax structure of the transactions contemplated by this Agreement (including
the identity of any party and any information that could lead another to
determine the identity of any party).

Section 14.5 Severability. If any one or more of the provisions contained in
this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby, unless the absence of the
invalid, illegal or unenforceable provision would materially affect the
respective interests of the Partners, in which case the Partners shall use their
best efforts to make such changes or adjustments in this Agreement as would
restore the respective economic interests of the Partners as originally
contemplated hereby.

Section 14.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed one and the same agreement.

Section 14.7 Entire Agreement. This Agreement amends and restates in its
entirety the Prior Agreement. This Agreement, including the Schedules hereto,
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

Section 14.8 Amendment; Waiver. This Agreement may be amended or waived at any
time and from time to time with the consent of the General Partner.
Notwithstanding anything to the contrary contained in this Agreement, without
the consent of the holders of a majority of the Series A Units and the holders
of a majority of the Series B Units, the second proviso set forth in
Section 4.2(b), Section 5.2, Section 9.5 or this sentence (including any defined
term used therein or herein) may not be amended in a manner that materially and
negatively affects the existing terms of this Agreement setting forth the
allocation of economic rights between the Series A Units as a class, on the one
hand, and the Series B Units as a class, on the other hand (excluding any such
effect resulting solely from additional capital received by the Partnership in
connection with the issuance of additional Units).

Section 14.9 Construction. The captions used herein are intended for convenience
of reference only, and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement. As used herein, the
singular shall include the plural, the masculine gender shall include the
feminine and neuter, and the neuter gender shall include the masculine and
feminine, unless the context otherwise requires. The words “hereof,” “herein”
and “hereunder,” and words of similar import, when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Except as otherwise specifically described in this Agreement, the
words and phrases “including,” “shall include,” “inclusive of” and words and
phrases of similar import are deemed to be followed by “without limitation” or
“but not limited to.”

Section 14.10 Force Majeure. Whenever any act or thing is required of the
Partnership or the General Partner hereunder to be done within any specified
period of time, the Partnership or the General Partner, as the case may be,
shall be entitled to do such act or thing within such additional time as shall
equal the period of delay resulting from causes beyond the reasonable control of
the Partnership or the General Partner, as the case may be, including bank
holidays, actions of governmental agencies, natural disasters, acts of war or
terrorism, national emergency or financial crises of a nature materially
affecting the purchase and sale of securities; provided, that this provision
shall not have the effect of relieving the Partnership or the General Partner
from the obligation to perform any such act or thing.

 

34



--------------------------------------------------------------------------------

Section 14.11 Opportunity; Duties. To the greatest extent permitted by
applicable law, and except as otherwise expressly set forth in this Agreement:

(a) None of any member of the BGC Partners Group, any member of the Cantor
Group, the General Partner or any of their respective Representatives shall owe
any duty (fiduciary or otherwise) to, nor shall any member of the BGC Partners
Group, any member of the Cantor Group, the General Partner or any of their
respective Representatives be liable for breach of duty (fiduciary or otherwise)
to, the Partnership or the holders of Equity Interests. In taking any action,
making any decision or exercising any discretion with respect to the
Partnership, each member of the BGC Partners Group, each member of the Cantor
Group, the General Partner and any of their respective Representatives shall be
entitled to consider such interests and factors as it desires, including its own
interests and those of its Representatives, and shall have no duty or obligation
(i) to give any consideration to the interests of or factors affecting the
Partnership, the holders of Equity Interests or any other Person, or (ii) to
abstain from participating in any vote or other action of the Partnership or any
Affiliate thereof, or any board, committee or similar body of any of the
foregoing. None of any member of the BGC Partners Group, any member of the
Cantor Group, the General Partner or any of their respective Representatives
shall violate a duty or obligation to the Partnership merely because such
Person’s conduct furthers such Person’s own interest. Any member of the BGC
Partners Group, any member of the Cantor Group, the General Partner or any of
their respective Representatives may lend money to, and transact other business
with, the Partnership and its Representatives. The rights and obligations of any
such Person who lends money to, contracts with, borrows from or transacts
business with the Partnership or any of its Representatives are the same as
those of a Person who is not involved with the Partnership or any of its
Representatives, subject to other applicable law. No transaction between any
member of the BGC Partners Group, any member of the Cantor Group, the General
Partner or any of their respective Representatives, on the one hand, and the
Partnership, its Subsidiaries or any of their respective Representatives, on the
other hand, shall be voidable solely because any member of the BGC Partners
Group, any member of the Cantor Group, the General Partner or any of their
respective Representatives has a direct or indirect interest in the transaction.
Nothing herein contained shall prevent any member of the BGC Partners Group, any
member of the Cantor Group, the General Partner or any of their respective
Representatives from conducting any other business, including serving as an
officer, director, employee, or stockholder of any corporation, partnership or
limited liability company, a trustee of any trust, an executor or administrator
of any estate, or an administrative official of any other business or
not-for-profit entity, or from receiving any compensation in connection
therewith.

(b) None of any member of the BGC Partners Group, any member of the Cantor
Group, the General Partner or any of their respective Representatives shall owe
any duty to refrain from (i) engaging in the same or similar activities or lines
of business as the Partnership and its Representatives, or (ii) doing business
with any of the Partnership’s or its Representatives’ clients or customers. In
the event that any member of the BGC Partners Group, any member of the Cantor
Group, the General Partner or any of their respective Representatives acquires
knowledge of a potential transaction or matter that may be a Corporate
Opportunity for any member of the BGC Partners Group, any member of the Cantor
Group, the General Partner or any of their respective Representatives, on the
one hand, and the Partnership or its Subsidiaries, on the other hand, such
member of the BGC Partners Group, member of the Cantor Group, the General
Partner or any of their respective Representatives, as the case may be, shall
have no duty to communicate or offer such Corporate Opportunity to the
Partnership or its Representatives. None of any member of the BGC Partners
Group, any member of the Cantor Group, the General Partner or any of their
respective Representatives shall be liable to the Partnership, the holders of
Equity Interests or their Representatives for breach of any duty by reason of

 

35



--------------------------------------------------------------------------------

the fact that any member of the BGC Partners Group, any member of the Cantor
Group, the General Partner or any of their respective Representatives pursues or
acquires such Corporate Opportunity for itself, directs such Corporate
Opportunity to another Person or does not present such Corporate Opportunity to
the Partnership or any of its Representatives.

(c) Any Person purchasing or otherwise acquiring any Equity Interest shall be
deemed to have notice of and to have consented to the provisions of this
Section 14.11.

(d) The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) of a director, officer or
other Person otherwise existing at law or in equity, are agreed by the parties
hereto to replace such other duties of such Person.

(e) Neither the alteration, amendment, termination, expiration or repeal of this
Section 14.11 nor the adoption of any provision of this Agreement inconsistent
with this Section 14.11 shall eliminate or reduce the effect of this
Section 14.11 in respect of any matter occurring, or any cause of action that,
but for this Section 14.11, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

Section 14.12 Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing and shall be
sufficiently given if personally delivered, transmitted by facsimile or sent
postage prepaid by overnight courier or registered or certified mail, return
receipt requested, addressed as follows: if intended for the Partnership or the
General Partner, to the Partnership’s principal business office determined
pursuant to Section 2.4, and if intended for any other Partner to the address of
such Partner set forth on Schedule A hereto, or to such other address as such
Partner may designate from time to time by written notice to the Partnership.
Notices shall be deemed to have been given when personally delivered or
transmitted by facsimile with electronic confirmation of receipt or, if mailed
or sent by overnight courier, on the date on which received. The provisions of
this Section 14.12 shall not prohibit the giving of written notice in any other
manner; provided that, in any such case any such written notice shall be deemed
given only when actually received.

Section 14.13 No Right of Partition for Redemption. No Partner and no
successor-in-interest to any Partner shall have the right while this Agreement
remains in effect to have the property of the Partnership partitioned, or to
file a complaint or institute any proceeding at law or in equity to have the
property of the Partnership partitioned or, except pursuant to Section 9.5 or on
such terms and conditions as the General Partner may, in its sole and absolute
discretion, approve, to require the redemption of its interest in the
Partnership.

Section 14.14 Third-Party Beneficiaries. Except as expressly provided for in
Article VIII, the provisions of this Agreement are not intended to be for the
benefit of any creditor or other Person to whom any debts or obligations are
owed by, or who may have any claim against, the Partnership or any of its
Partners, except for Partners, in their capacities as such. Notwithstanding any
contrary provision of this Agreement, no such creditor or Person shall obtain
any rights under this Agreement or shall, by reason of this Agreement, be
permitted to make any claim against the Partnership or any Partner.

Section 14.15 Choice of Forum, Appointment of Agent and Consent to Service of
Process.

(a) TO THE EXTENT NECESSARY AND PERMITTED BY APPLICABLE LAW, WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OBLIGATION HEREUNDER, EACH PARTNER AND THE PARTNERSHIP IRREVOCABLY AND
UNCONDITIONALLY (I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN

 

36



--------------------------------------------------------------------------------

WILMINGTON, DELAWARE; (II) WAIVES ANY OBJECTION SUCH PARTNER MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT AND ANY CLAIM THAT SUCH
COURT IS AN INCONVENIENT FORUM; (III) AGREES NOT TO CLAIM AND WAIVES ANY
IMMUNITY WHICH THE PARTNER MAY BE ENTITLED TO CLAIM IN RESPECT OF ANY SUIT IN OR
JURISDICTION OF ANY SUCH COURT; (IV) AGREES TO APPOINT PROMPTLY, UPON REQUEST
FROM THE PARTNERSHIP OR THE GENERAL PARTNER, AUTHORIZED AGENTS FOR THE PURPOSE
OF RECEIVING SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN WILMINGTON,
DELAWARE; (V) CONSENTS TO SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING
IN SUCH JURISDICTIONS; AND (VI) CONSENTS TO SERVICE OF PROCESS BY MAILING A COPY
THEREOF TO THE ADDRESS OF THE PARTNER DETERMINED UNDER SECTION 14.12 BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, BY THE CLOSEST FOREIGN EQUIVALENT OF
REGISTERED OR CERTIFIED MAIL, BY A RECOGNIZED OVERNIGHT DELIVERY SERVICE, BY
SERVICE UPON ANY AGENT SPECIFIED PURSUANT TO CLAUSE (IV) OF THIS SECTION
14.15(A), OR BY ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH OF THE
PARTNERS HEREBY WAIVES ANY RIGHT TO CLAIM OR RECEIVE AND NO COURT OF LAW SHALL
HAVE ANY AUTHORITY TO AWARD SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, INCLUDING DAMAGES FOR LOST PROFITS AND LOST BUSINESS
OPPORTUNITIES OR DAMAGES CALCULATED BASED UPON A MULTIPLE OF EARNINGS APPROACH
OR VARIANT THEREOF.

(b) Each Partner and the Partnership waives any right to request or obtain a
trial by jury in any judicial proceeding governed by the terms of this Agreement
or pertaining to the matters governed by this Agreement. The “matters governed
by this Agreement” shall include any and all matters and agreements resulting
from or referred to in this Agreement and any disputes arising with respect to
any such matters and agreements.

Section 14.16 UCC Treatment of Units. Solely for the purposes set forth in
Article VIII of the Uniform Commercial Code in effect in the State of Delaware
from time to time, all Units heretofore or hereafter issued by the Partnership
shall be and are designated “securities” and shall be subject to and treated in
accordance with the provisions of such Article VIII.

[The remainder of this page has been left blank intentionally.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first set forth above.

 

General Partner:     CF REAL ESTATE FINANCE HOLDINGS GP, LLC     By:  

/s/ Howard W. Lutnick

      Name: Howard W. Lutnick       Title: Chairman, President and
Chief Executive Officer Limited Partners:     BGC PARTNERS, L.P.     By:  

/s/ Howard W. Lutnick

      Name: Howard W. Lutnick       Title: Chief Executive Officer and Chairman
    CANTOR COMMERCIAL REAL ESTATE COMPANY, L.P.     By:   Cantor Sponsor, L.P.,
its general partner     By:  

/s/ Howard W. Lutnick

      Name: Howard W. Lutnick       Title: Chairman and President

[Signature Page to the Amended and Restated Agreement of

Limited Partnership of CF Real Estate Finance Holdings, L.P.]



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF PARTNERS

(as of September 8, 2017)

General Partner

 

Name

  

Address

  

Number of
Units

CF Real Estate Finance

Holdings GP, LLC

   110 East 59th Street
New York, NY 10022    1

Special Voting Limited Partner

 

Name

  

Address

  

Number of
Units

Cantor Commercial Real Estate

Company, L.P.

   110 East 59th Street
New York, NY 10022    1

Regular Limited Partners

Series A Limited Partners

 

Name

  

Address

  

Number of
Units

  

Date of
Admission

BGC Partners, L.P.    c/o BGC Partners, Inc.
499 Park Avenue
New York, NY 10022    1,000    September 8, 2017

Series B Limited Partners

 

Name

  

Address

   Number of
Units   

Date of
Admission

Cantor Commercial

Real Estate Company,

L.P.

   110 East 59th Street
New York, NY 10022    2,667    September 8, 2017

 

 

A-1